Exhibit10.1

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (the “Agreement”), dated as of August 31, 2006, is by and
among MARTEN TRANSPORT, LTD., a Delaware corporation (the “Borrower”), the banks
which are signatories hereto (individually, a “Bank” and, collectively, the
“Banks”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association, one
of the Banks, as agent for the Banks (in such capacity, the “Agent”).

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1             Defined Terms.  As used in this Agreement the following
terms shall have the following respective meanings (and such meanings shall be
equally applicable to both the singular and plural form of the terms defined, as
the context may require):

“Advance”: Any portion of the outstanding Loans by a Bank as to which one of the
available interest rate options and, if pertinent, an Interest Period, is
applicable.  Revolving Loans may be LIBOR Advances or Prime Rate Advances and
Swing Line Loans shall be Daily Floating LIBOR Advances.

“Affiliate”: When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person which beneficially owns or holds,
directly or indirectly, five percent or more of any class of voting stock of the
Person referred to (or if the Person referred to is not a corporation, five
percent or more of the equity interest), (c) each Person, five percent or more
of the voting stock (or if such Person is not a corporation, five percent or
more of the equity interest) of which is beneficially owned or held, directly or
indirectly, by the Person referred to, and (d) each of such Person’s officers,
directors, joint venturers and partners.  The term control (including the terms
“controlled by” and “under common control with”) means the possession, directly,
of the power to direct or cause the direction of the management and policies of
the Person in question.

“Agent”: As defined in the opening paragraph hereof.

“Agent’s Fee Letter”:  That certain letter agreement, dated as of August 31,
2006 (as thereafter amended, modified, renewed or replaced from time to time)
between the Borrower and the Agent pertaining to certain fees and charges.

“Aggregate Revolving Commitment Amounts”: As of any date, the sum of the
Revolving Commitment Amounts of all the Banks.

“Applicable Lending Office”: For each Bank and for each type of Advance, the
office of such Bank identified as such Bank’s Applicable Lending Office on the
signature pages hereof or such other domestic or foreign office of such Bank (or
of an Affiliate of such Bank) as such Bank may specify from time to time, by
notice given pursuant to Section 9.4, to the Agent and the Borrower as the
office by which its Advances of such type are to be made and maintained.


--------------------------------------------------------------------------------




“Applicable Commitment Fee Percentage; Applicable Margin”: Subject to the last
sentence of this definition, with respect to the period beginning five calendar
days after the financial statements and Compliance Certificate required by
Sections 5.1(a), (c) and (d) are delivered with respect to any fiscal quarter
and ending on the day five calendar days after the date such financial
statements and Compliance Certificate for the next fiscal quarter are actually
delivered, the percentage specified below based on the Cash Flow Leverage Ratio
calculated as of the end of the fiscal quarter for which such statements were
delivered:

 

 

 

Applicable Margin

 

Cash Flow

 

Applicable Commitment

 

LIBOR

 

Prime Rate

 

Leverage Ratio:

 

Fee Percentage:

 

Advances*:

 

Advances:

 

 

 

 

 

 

 

 

 

Greater than 2.25 to 1.00:

 

0.150

%

1.000

%

0.000

%

 

 

 

 

 

 

 

 

Equal to or less than 2.25 to 1.00 but greater than 1.75 to 1.00:

 

0.150

%

0.900

%

-0.250

%

 

 

 

 

 

 

 

 

Equal to or less than 1.75 to 1.00 but greater than 1.25 to 1.00:

 

0.125

%

0.800

%

-0.250

%

 

 

 

 

 

 

 

 

Equal to or less than 1.25 to 1.00 but greater than 0.75 to 1.00:

 

0.125

%

0.700

%

-0.500

%

 

 

 

 

 

 

 

 

Equal to or less than 0.75 to 1.00:

 

0.100

%

0.600

%

-0.500

%

 

--------------------------------------------------------------------------------

*Applicable Margin for Daily Floating LIBOR Advance is same as for LIBOR
Advances.

The minus sign (-) preceding certain of the foregoing percentages is intended to
indicate a negative percentage.

During the period beginning on the date five days after the financial statements
and Compliance Certificate for a fiscal quarter are required to be delivered
pursuant to Sections 5.1(a), (c) and (d) but are not delivered and ending five
days after the date such financial statements are delivered, the Applicable
Commitment Fee Percentage and Applicable Margins shall be as specified for a
Cash Flow Leverage Ratio greater than 2.25.

“Bank”: As defined in the opening paragraph hereof.

“Board”: The Board of Governors of the Federal Reserve System or any successor
thereto.

“Borrower”: As defined in the opening paragraph hereof.

2


--------------------------------------------------------------------------------




“Borrowing Base”: As of any date of determination shall mean 80% of the net book
value (determined in accordance with GAAP) of all revenue-generating
transportation equipment of the Borrower, less the outstanding balance of all
funded Indebtedness other than the Obligations, and less all trade accounts
payable as of the date of determination.

“Borrowing Base Certificate”: A certificate in the form of Exhibit B hereto.

“Borrowing Base Deficiency”: At the time of any determination, the amount, if
any, by which Total Outstandings exceed the Borrowing Base.

“Business Day”:  Any day (other than a Saturday, Sunday or legal holiday in the
State of Minnesota) on which national banks are permitted to be open in
Minneapolis, Minnesota and New York, New York and, with respect to LIBOR
Advances, a day on which dealings in United States Dollars may be carried on by
the Agent in the interbank eurodollar market.

“Capital Expenditures”: For any period, the sum of all amounts that would, in
accordance with GAAP, be included as additions to property, plant and equipment
on a consolidated statement of cash flows for the Borrower during such period,
in respect of (a) the acquisition, construction, improvement, replacement or
betterment of land, buildings, machinery, equipment or of any other fixed assets
or leaseholds, (b) to the extent related to and not included in (a) above,
materials and contract labor (excluding expenditures properly chargeable to
repairs or maintenance in accordance with GAAP), and (c) other capital
expenditures and other uses recorded as capital expenditures or similar terms
having substantially the same effect.

“Capitalized Lease”: A lease of (or other agreement conveying the right to use)
real or personal property with respect to which at least a portion of the rent
or other amounts thereon constitute Capitalized Lease Obligations.

“Capitalized Lease Obligations”: As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board), and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement No.
13).

“Cash Flow Leverage Ratio”: For any period of determination, the ratio of

(a)           the sum (without duplication) of (i) the aggregate principal
amount of all outstanding Capitalized Lease Obligations of the Borrower and the
Subsidiaries, (ii) that portion of Total Liabilities bearing interest determined
as of the last day of that period, (iii) the stated amount of all Letters of
Credit as of the last day of that period, plus (iv) an amount equal to six times
transportation equipment operating lease expense for such period,

to

3


--------------------------------------------------------------------------------




(b)           EBITDAR determined for said period on a consolidated basis in
accordance with GAAP.

“Change of Control”: The occurrence, after the Closing Date, of any of the
following circumstances: (a) any Person or two or more Persons acting in concert
acquiring beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of securities of the Borrower (or other securities
convertible into such securities) representing 35% or more of the combined
voting power of all securities of the Borrower entitled to vote in the election
of directors, and such percentage of voting power is equal to or greater than
the aggregate direct and indirect percentage of voting power held by Randolph L.
Marten and Christine K. Marten or heirs, or (b) during any period of up to
twelve consecutive months, whether commencing before or after the Closing Date,
individuals who at the beginning of such twelve-month period were directors of
the Borrower ceasing for any reason to constitute a majority of the Board of
Directors of the Borrower (other than by reason of death, disability or
scheduled retirement), or (c) a “Change in Control Event” or similar event
providing for acceleration or prepayment (whether mandatory or at the option of
the holders of the notes thereunder) shall occur under the Senior Unsecured Note
Documents.

“Closing Date”: Any Business Day on or after the date of this Agreement selected
by the Borrower for the making of the first Loans hereunder; provided, that all
the conditions precedent to the obligation of the Banks to make such Loans, as
set forth in Article 3, have been, or, on such Closing Date, will be, satisfied.

“Code”: The Internal Revenue Code of 1986, as amended.

“Commitments”:  The Revolving Commitments and the Swing Line Commitments.

“Compliance Certificate”:  A certificate in the form of Exhibit C, duly
completed and signed by either the chief financial officer or the chief
operating officer of the Borrower.

“Contingent Obligation”: With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor, (b)
to purchase property, securities or services for the purpose of assuring the
owner of such Indebtedness of the payment of such Indebtedness, (c) to maintain
working capital, equity capital or other financial statement condition of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
otherwise to protect the owner thereof against loss in respect thereof, or (d)
entered into for the purpose of assuring in any manner the owner of such
Indebtedness of the payment of such Indebtedness or to protect the owner against
loss in respect thereof; provided, that the term “Contingent Obligation” shall
not include endorsements for collection or deposit, in each case in the ordinary
course of business.  The amount of any such Contingent Obligation shall be
determined in accordance with GAAP.

4


--------------------------------------------------------------------------------




“Daily Floating LIBOR”:  LIBOR (Reserve Adjusted) determined on each Business
Day, based on the rates on Page 3750 of the Telerate Service on such Business
Day (without regard to the two-day forward delivery convention) for an Interest
Period of one month, which shall change on each Business Day.

“Daily Floating LIBOR Advance”: An Advance with respect to which the interest
rate is determined by reference to Daily Floating LIBOR.

“Default”: Any event which, with the giving of notice (whether such notice is
required under Section 7.1, or under some other provision of this Agreement, or
otherwise) or lapse of time, or both, would constitute an Event of Default.

“EBITDAR”:  For any period of determination, the consolidated net income of the
Borrower and its Subsidiaries before provision for income taxes, plus, to the
extent subtracted in determining consolidated net income, Interest Expense,
transportation equipment operating lease expense, depreciation and amortization,
all as determined in accordance with GAAP, excluding (to the extent included):
(a) non-operating gains (including, without limitation, extraordinary or
nonrecurring gains and gains from discontinuance of operations); and (b) similar
non-operating losses during such period, provided, however, that gains or losses
from sale of revenue- generating capital assets shall not be excluded from the
determination of net income for purposes of calculation of EBITDAR.

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate”: Any trade or business (whether or not incorporated) that is a
member of a group of which the Borrower is a member and which is treated as a
single employer under Section 414 of the Code.

“Event of Default”: Any event described in Section 7.1.

“Existing Agreement”:  That certain Credit Agreement, dated as of October 30,
1998, as thereafter amended, between the Borrower and U.S. Bank National
Association, as Agent, and as the sole Bank thereunder.

“Existing Letters of Credit”:  Certain letters of credit issued for the account
of the Borrower identified on Schedule 1.1.1 hereof.

“Fixed Charge Coverage Ratio”:  For any period of determination, the ratio of:

(a) EBITDAR minus the sum of (i) any Restricted Payments, (ii) 25% of Capital
Expenditures (net of value received for trade-ins), and (iii) tax expenses of
the Borrower and the Subsidiaries paid in cash,

to

(b) the sum of (i) Interest Expense, (ii) transportation equipment operating
lease expense and (iii) an amount equal to one-sixth of Total Liabilities
bearing interest.

5


--------------------------------------------------------------------------------




“GAAP”: Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of any date of determination.

“Holding Account”: A deposit account belonging to the Agent for the benefit of
the Banks into which the Borrower may be required to make deposits pursuant to
the provisions of this Agreement, such account to be under the sole dominion and
control of the Agent and not subject to withdrawal by the Borrower, with any
amounts therein to be held for application toward payment of any outstanding
Letters of Credit when drawn upon.  The Holding Account shall be a money market
savings account or substantial equivalent (or other appropriate investment
medium as the Borrower may from time to time request and to which the Agent in
its sole discretion shall have consented) and shall bear interest in accordance
with the terms of similar accounts held by the Agent for its customers.

“Immediately Available Funds”: Funds with good value on the day and in the city
in which payment is received.

“Indebtedness”: With respect to any Person at the time of any determination,
without duplication, all obligations, contingent or otherwise, of such Person
which in accordance with GAAP should be classified upon the balance sheet of
such Person as liabilities, but in any event including: (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services, (f) all obligations of others secured by any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Capitalized Lease Obligations of such Person, (h) all
obligations of such Person in respect of interest rate protection agreements,
(i) all obligations of such Person, actual or contingent, as an account party in
respect of letters of credit or bankers’ acceptances, (j) all obligations of any
partnership or joint venture as to which such Person is or may become personally
liable, and (k) all Contingent Obligations of such Person.

“Interest Expense”: For any period of determination, the aggregate consolidated
amount, without duplication, of interest paid, accrued or scheduled to be paid
in respect of any Indebtedness of the Borrower, including (a) all but the
principal component of payments in respect of conditional sale contracts,
Capitalized Leases and other title retention agreements, (b) commissions,
discounts and other fees and charges with respect to letters of credit and
bankers’ acceptance financings and (c) net costs under interest rate protection
agreements, in each case determined in accordance with GAAP.

“Interest Period”: With respect to each LIBOR Advance, the period commencing on
the date of such Advance or on the last day of the immediately preceding
Interest Period, if any, applicable to an outstanding Advance and ending one,
two, three or six months thereafter, as the

6


--------------------------------------------------------------------------------




Borrower may elect in the applicable notice of borrowing, continuation or
conversion; provided that:

(a)           Any Interest Period that would otherwise end on a day which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)           Any Interest Period that begins on the last Business Day of a
calendar month (or a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(c)           Any Interest Period that would otherwise end after the Termination
Date shall end on the Termination Date.

The Interest Period for any Daily Floating LIBOR Advance shall be one Business
Day.

“Investment”: The acquisition, purchase, making or holding of any stock or other
security, any loan, advance, contribution to capital, extension of credit
(except for trade and customer accounts receivable for inventory sold or
services rendered in the ordinary course of business and payable in accordance
with customary trade terms), any acquisitions of real or personal property
(other than real and personal property acquired in the ordinary course of
business) and any purchase or commitment or option to purchase stock or other
debt or equity securities of or any interest in another Person or any integral
part of any business or the assets comprising such business or part thereof. 
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

“Letter of Credit”: An irrevocable letter of credit issued by the Agent pursuant
to this Agreement for the account of the Borrower.

“Letter of Credit Fee”: As defined in Section 2.18.

“Letter of Credit Sublimit”: $10,000,000.

“Lien”: With respect to any Person, any security interest, mortgage, pledge,
lien, charge, encumbrance, title retention agreement or analogous instrument or
device (including the interest of each lessor under any Capitalized Lease), in,
of or on any assets or properties of such Person, now owned or hereafter
acquired, whether arising by agreement or operation of law.

“LIBOR”: The offered rate for deposits in United States Dollars for delivery of
such deposits on the first day of an Interest Period of a LIBOR Advance, for the
number of days comprised therein, quoted by the Agent from Page 3750 of the
Telerate Service as of approximately 11:00 a.m., London time, on the day that is
two Business Days preceding the first day of the Interest Period of such LIBOR
Advance, or the rate for such deposits determined by the Agent at such time
based on such other published service of general application as shall be
selected by the Agent for such purpose; provided, that in lieu of determining
the rate in the

7


--------------------------------------------------------------------------------




foregoing manner, the Agent may determine the rate based on rates offered to the
Agent for deposits in United States Dollars in the interbank eurodollar market
at such time for delivery on the first day of the Interest Period for the number
of days comprised therein.

“LIBOR Advance”: An Advance with respect to which the interest rate is
determined by reference to LIBOR (Reserve Adjusted).

“LIBOR (Reserve Adjusted)”:  The rate per annum calculated for the Interest
Period of a LIBOR Advance in accordance with the following formula:

LRA

 

=

 

   LIBOR

 

 

 

 

1.00 - LRR

 

In such formula, “LRR” means “LIBOR Reserve Rate” and “LRA” means “LIBOR
(Reserve Adjusted)”, in each instance determined by the Agent for the applicable
Interest Period.  The Agent’s determination of all such rates for any Interest
Period shall be conclusive in the absence of manifest error.

“LIBOR Reserve Rate”:  The percentage equal to the daily average during such
Interest Period of the aggregate maximum reserve requirements (including all
basic, supplemental, marginal and other reserves), as specified under Regulation
D of the Federal Reserve Board, or any other applicable regulation that
prescribes reserve requirements applicable to Eurocurrency liabilities (as
presently defined in Regulation D) or applicable to extensions of credit by the
Agent, the rate of interest on which is determined with regard to rates
applicable to Eurocurrency liabilities.  Without limiting the generality of the
foregoing, the LIBOR Reserve Rate shall reflect any reserves required to be
maintained by the Agent against (i) any category of liabilities that includes
deposits by reference to which LIBOR is to be determined, or (ii) any category
of extensions of credit or other assets that includes LIBOR Advances.

“Loan Date”:  The date of the making of any Loans hereunder.

“Loan Documents”:  This Agreement, the Notes, each Letter of Credit Agreement,
the Agent’s Fee Letter and each other instrument, document, guaranty, security
agreement, mortgage, or other agreement executed and delivered by the Borrower
in connection with this Agreement, the Loans, the Letters of Credit or the
Letter of Credit obligations, as amended from time to time.

“Loans”:  The Revolving Loans and the Swing Line Loans.

“Multiemployer Plan”: A multiemployer plan, as such term is defined in Section
4001 (a) (3) of, ERISA, which is maintained (on the Closing Date, within the
five years preceding the Closing Date, or at any time after the Closing Date)
for employees of the Borrower or any ERISA Affiliate.

“Note Purchase Agreement”: The Note Purchase and Private Shelf Agreement dated
October 30, 1998, for the $25,000,000 6.78% Series A Senior Notes due October
30, 2008 and the $15,000,000 8.57% Series B Senior Notes dated April 6, 2000 and
due April 6, 2010 between

8


--------------------------------------------------------------------------------




the Borrower and The Prudential Insurance Company of America and each Prudential
Affiliate (as defined therein) which becomes a Purchaser (as defined therein)
thereunder.

“Notes”:  The Revolving Notes and the Swing Line Note.

“Obligations”: The Borrower’s obligations, without duplication, in respect of
the due and punctual payment of principal and interest on the Revolving Loans,
Swing Line Loans and Unpaid Drawings when and as due, whether by acceleration or
otherwise and all fees (including Revolving Commitment Fees), expenses,
indemnities, reimbursements and other obligations of the Borrower under this
Agreement or any other Loan Document, in all cases whether now existing or
hereafter arising or incurred.

“Patriot Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC”: The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.

“Person”: Any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

“Plan”: Each employee benefit plan (whether in existence on the Closing Date or
thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of the Borrower
or of any ERISA Affiliate.

“Prime Rate” means the rate of interest from time to time announced by the Agent
as its “prime rate.”  For purposes of determining any interest rate which is
based on the Prime Rate, such interest rate shall be adjusted each time that the
prime rate changes.

“Prime Rate Advance”: An Advance with respect to which the interest rate is
determined by reference to the Prime Rate.

“Prohibited Transaction”: The respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.

“Regulatory Change”: Any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
any Bank under any federal, state or foreign laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

“Reportable Event”: A reportable event as defined in Section 4043 of ERISA and
the regulations issued under such Section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the

9


--------------------------------------------------------------------------------




minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any waiver in
accordance with Section 412(d) of the Code.

“Required Banks”:  At any time, Banks holding more than 50% of the aggregate
unpaid principal amount of the Revolving Loans or, if no Revolving Loans are at
the time outstanding hereunder, Banks holding more than 50% of the Aggregate
Revolving Commitment Amounts, provided, however, that at any time that there
shall only be two Banks, Required Banks shall mean both of such Banks.

“Restricted Payments”: With respect to the Borrower, collectively, all dividends
or other distributions of any nature (cash, securities other than common stock
of the Borrower, assets or otherwise), and all payments on any class of equity
securities (including warrants, options or rights therefor) issued by the
Borrower, whether such securities are authorized or outstanding on the Closing
Date or at any time thereafter and any redemption or purchase of, or
distribution in respect of, any of the foregoing, whether directly or
indirectly.

“Revolving Commitment”: With respect to a Bank, the agreement of such Bank to
make Revolving Loans to the Borrower in an aggregate principal amount
outstanding at any time not to exceed such Bank’s Revolving Commitment Amount
upon the terms and subject to the conditions and limitations of this Agreement.

“Revolving Commitment Amount”: With respect to a Bank, initially the amount set
forth with respect to that Bank on Schedule 1.1.2, as the same may be (a)
amended from time to time, (b) increased as provided in Section 2.29, or (c)
reduced from time to time pursuant to Section 2.15.

“Revolving Commitment Fees”: As defined in Section 2.17.

“Revolving Loan”:  The loans made by the Banks under Section 2.1(a).

“Revolving Note”:  A promissory note of the Borrower in the form of Exhibit A-1
hereto, as such promissory note may be amended, modified or supplemented from
time to time, and such term shall include any substitutions for, or renewals of,
such promissory note.

“Revolving Percentage”: With respect to any Bank, the percentage equivalent of a
fraction, the numerator of which is the Revolving Commitment Amount of such Bank
and the denominator of which is the Aggregate Revolving Commitment Amounts.

“Senior Unsecured Note Documents”: Collectively, (i) the Note Purchase
Agreement; (ii) the Series A Notes (as defined in the Note Purchase Agreement)
issued under the Note Purchase Agreement; and (iii) the Series B Notes (as
reference is made to such in the Note Purchase Agreement) issued under the Note
Purchase Agreement.

“Subordinated Debt”: Any Indebtedness of the Borrower, now existing or hereafter
created, incurred or arising, which is subordinated in right of payment to the
payment of the Obligations in a manner and to an extent (a) that Required Banks
have approved in writing prior to the creation of such Indebtedness, or (b) as
to any Indebtedness of the Borrower existing on

10


--------------------------------------------------------------------------------




the date of this Agreement, that Required Banks have approved as Subordinated
Debt in a writing delivered by Required Banks to the Borrower on or prior to the
Closing Date.

“Subsidiary”: Any entity of which securities or other ownership interests having
ordinary voting power for the election of a majority of the board of directors
or other Persons performing similar functions are owned by the Borrower either
directly or through one or more Subsidiaries.

“Swing Line Bank” means U.S. Bank National Association, or its successor.

“Swing Line Commitment”: With respect to the Swing Line Bank, the agreement of
the Swing Line Bank to make Swing Line Loans to the Borrower in an aggregate
principal amount outstanding at any time not to exceed the Swing Line Commitment
Amount upon the terms and subject to the conditions and limitations of this
Agreement.

“Swing Line Commitment Amount”: $10,000,000.

“Swing Line Loan”:  The loans made by the Swing Line Bank under Section 2.1(b).

“Swing Line Note”:  A promissory note of the Borrower in the form of Exhibit A-2
hereto, as such promissory note may be amended, modified or supplemented from
time to time, and such term shall include any substitutions for, or renewals of,
such promissory note.

“Swing Line Participation Amount” is defined in Section 2.5(b).

“Termination Date”: The earliest of (a) September 1, 2011, (b) the date on which
the Revolving Commitments are terminated pursuant to Section 7.2 hereof or (c)
the date on which the Revolving Commitment Amounts are reduced to zero pursuant
to Section 2.15 hereof.

“Total Liabilities”: At the time of any determination, the amount, on a
consolidated basis, of all items of Indebtedness of the Borrower and its
Subsidiaries that would constitute “liabilities” for balance sheet purposes in
accordance with GAAP.

“Total Outstandings”: As of any date of determination, the sum of (a) the
aggregate unpaid principal balance of Revolving Loans outstanding on such date,
(b) the aggregate unpaid principal balance of the Swing Line Loans outstanding
on such date, (c) the aggregate maximum amount available to be drawn under
Letters of Credit outstanding on such date and (d) the aggregate amount of
Unpaid Drawings on such date.

“Unpaid Drawing”: As defined in Section 2.12.

“Unrefunded Swing Line Loans” is defined in Section 2.5(b).

“Unused Revolving Commitment”: With respect to any Bank as of any date of
determination, the amount by which such Bank’s Revolving Commitment Amount
exceeds such Bank’s Revolving Percentage of the Total Outstandings on such date.

“U.S. Bank”: U.S. Bank National Association in its capacity as one of the Banks
hereunder.

 

11


--------------------------------------------------------------------------------


Section 1.2             Accounting Terms and Calculations.  Except as may be
expressly provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.  To the extent any change in GAAP affects any
computation or determination required to be made pursuant to this Agreement,
such computation or determination shall be made to account for such change in
GAAP.

Section 1.3             Computation of Time Periods.  In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding.”

Section 1.4             Other Definitional Terms.  The words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  References to Sections, Exhibits, schedules and like references are
to this Agreement unless otherwise expressly provided.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Unless the context in which used herein otherwise clearly requires,
“or” has the inclusive meaning represented by the phrase “and/or.”

ARTICLE 2

TERMS OF THE CREDIT FACILITIES

Part A — Terms of Lending

Section 2.1             The Commitments.  Subject to the terms and conditions
hereof and in reliance upon the representations, warranties and covenants of the
Borrower herein, each Bank agrees, severally and not jointly, to make the
following loans:

2.1(a)      On the terms and subject to the conditions hereof, each Bank
severally agrees to make Revolving Loans to the Borrower on a revolving basis at
any time and from time to time from the Closing Date to the Termination Date,
during which period the Borrower may borrow, repay and reborrow in accordance
with the provisions hereof, provided, that no Revolving Loan will be made in any
amount which, after giving effect thereto, would cause the Total Outstandings
(after application of the Revolving Loan to pay an outstanding Swing Line Loan)
to exceed the lesser of (i) the Aggregate Revolving Commitment Amounts, or (ii)
the Borrowing Base.  Revolving Loans hereunder shall be made by the several
Banks ratably in the proportion of their respective Revolving Commitment
Amounts.  Revolving Loans may be obtained and maintained, at the election of the
Borrower but subject to the limitations hereof, as Prime Rate Advances or LIBOR
Advances or any combination thereof.

2.1(b)      On the terms and subject to the conditions hereof, the Swing Line
Bank severally agrees to make Swing Line Loans to the Borrower on a revolving
basis at any time and from time to time from the Closing Date to the Termination
Date, during which period the Borrower may borrow, repay and reborrow in
accordance with the provisions hereof, provided, that no Swing Line Loan will be
made in any amount which, after

12


--------------------------------------------------------------------------------




giving effect thereto, would cause the Total Outstandings to exceed the lesser
of (i) the Aggregate Revolving Commitment Amounts, or (ii) the Borrowing Base,
and provided, further that the total outstanding Swing Line Loans shall not
exceed the Swing Line Commitment Amount.  Swing Line Loans shall be Daily
Floating LIBOR Advances.

Section 2.2             Procedure for Loans.

2.2(a)      Any request by the Borrower for Revolving Loans hereunder shall be
in writing or by telephone and must be given so as to be received by the Agent
not later than 12:00 noon (Minneapolis time) two Business Days prior to the
requested Loan Date if the Revolving Loans (or any portion thereof) are
requested as LIBOR Advances and not later than 10:00 a.m. (Minneapolis time) on
the requested Loan Date if the Revolving Loans are requested as Prime Rate
Advances.

2.2(b)      Any request by the borrower for Swing Line Loans shall be in writing
or by telephone and must be given so as to be received by the Swing Line Bank
not later than 3:00 p.m., Minneapolis time, on the Loan Date of the requested
Swing Line Loan, provided, however, that the Swing Line Bank and the Borrower
may, from time to time, enter into mutually acceptable arrangements for notices
of funding, funding and repayment of the Swing Line Loans under the Swing Line
Bank’s “sweep” program which may vary from the requirements of this paragraph
and Section 2.21.

2.2(c)      Each request for Loans hereunder shall be irrevocable and shall be
deemed a representation by the Borrower that on the requested Loan Date and
after giving effect to the requested Loans the applicable conditions specified
in Article 3 have been and will be satisfied.  Each request for Loans hereunder
shall specify (i) the requested Loan Date, (ii) the aggregate amount of Loans to
be made on such date which shall be in a minimum amount of $100,000 or, if more,
an integral multiple thereof, provided, however, that Swing Line Loans may be in
any amount requested by the Borrower, (iii) whether Revolving Loans are to be
funded as Prime Rate Advances or LIBOR Advances (and, if such Revolving Loans
are to be made with more than one applicable interest rate choice, specifying
the amount to which each interest rate choice is applicable) and (iv) in the
case of LIBOR Advances, the duration of the initial Interest Period applicable
thereto.  The Agent may rely on any telephone request for Loans hereunder which
it believes in good faith to be genuine; and the Borrower hereby waives the
right to dispute the Agent’s record of the terms of such telephone request
absent manifest error.

2.2(d)      The Agent shall promptly notify each other Bank of the receipt of
such request, the matters specified therein, and of such Bank’s ratable share of
the requested Revolving Loans.  On the date of the requested Revolving Loans,
each Bank shall provide its share of the requested Revolving Loans to the Agent
in Immediately Available Funds not later than 2:00 p.m., Minneapolis time. 
Unless the Agent determines that any applicable condition specified in Article 3
has not been satisfied, the Agent will make available to the Borrower at the
Agent’s principal office in Minneapolis, Minnesota in Immediately Available
Funds not later than 2:00 p.m. (Minneapolis time) on the requested Loan Date the
amount of the requested Revolving Loans.  If the Agent does not receive funding
from any Bank of its Revolving Percentage of any Revolving Loan by

13


--------------------------------------------------------------------------------




the next Business Day after the date of any Revolving Loan, the Agent shall be
entitled to recover such Revolving Loan, with interest thereon at the rate (or
rates) then applicable to such Revolving Loan (but not including any funding
losses with respect to such Revolving Loan that is a LIBOR Advance), on demand,
from the Borrower, without prejudice to the Agent’s and the Borrower’s rights
against such non-funding Bank.  Such Bank’s obligations in respect of such
funding are set forth in Section 2.30 hereof.

Section 2.3             Notes.

2.3(a)      The Revolving Loans of each Bank shall be evidenced by a single
Revolving Note payable to the order of such Bank in a principal amount equal to
such Bank’s Revolving Commitment Amount originally in effect.

2.3(b)      The Swing Line Loans of the Swing Line Bank shall be evidenced by a
single Swing Line Note payable to the order of the Swing Line Bank in a
principal amount equal to the Swing Line Commitment Amount originally in effect.

2.3(c)      Each Bank shall enter in its ledgers and records the amount of each
Loan, the various Advances made, converted or continued and the payments made
thereon, and each Bank is authorized by the Borrower to enter on a schedule
attached to its Note or Notes a record of such Loans, Advances and payments;
provided, however that the failure by any Bank to make any such entry or any
error in making such entry shall not limit or otherwise affect the obligation of
the Borrower hereunder and on the Notes, and, in all events, the principal
amounts owing by the Borrower in respect of the Notes shall be the aggregate
amount of all Loans made by the Banks less all payments of principal thereof
made by the Borrower.

Section 2.4             Conversions and Continuations.  On the terms and subject
to the limitations hereof, the Borrower shall have the option at any time and
from time to time to convert all or any portion of the Revolving Loans into
Prime Rate Advances or LIBOR Advances, or to continue a LIBOR Advance as such;
provided, however that a LIBOR Advance may be converted or continued only on the
last day of the Interest Period applicable thereto and no Advance may be
converted to or continued as a LIBOR Advance if a Default or Event of Default
has occurred and is continuing on the proposed date of continuation or
conversion.  Advances may be converted to, or continued as, LIBOR Advances only
in integral multiples, as to the aggregate amount of the Advances of all Banks
so converted or continued, of $100,000 or, if larger, in integral multiples of
$100,000.  The Borrower shall give the Agent written notice of any continuation
or conversion of any Advances and such notice must be given so as to be received
by the Agent not later than 12:00 noon (Minneapolis time) two Business Days
prior to the requested date of conversion to, or continuation of, LIBOR Advances
and on the date of the requested conversion to Prime Rate Advances.  Each such
notice shall specify (a) the amount to be continued or converted, (b) the date
for the continuation or conversion (which must be (i) the last day of the
preceding Interest Period for any continuation or conversion of LIBOR Advances,
and (ii) a Business Day in the case of continuations as or conversions to LIBOR
Advances and a Business Day in the case of conversions to Prime Rate Advances),
and (c) in the case of conversions to or continuations as LIBOR Advances, the
Interest Period applicable thereto.  Any notice given by the Borrower under this
Section shall be irrevocable.  If the Borrower shall fail to

14


--------------------------------------------------------------------------------




notify the Agent of the continuation of any LIBOR Advances within the time
required by this Section, such Advances shall, on the last day of the Interest
Period applicable thereto automatically be continued as LIBOR Advance of the
same type and the same Interest Period if LIBOR Advances shall be available to
the Borrower, otherwise such Advances shall be converted to Prime Rate
Advances.  All conversions and continuation of Advances must be made uniformly
and ratably among the Banks (e.g., when continuing a two-month LIBOR Advance of
one Bank to a three-month LIBOR Advance, the Borrower must simultaneously
continue all two-month LIBOR Advances of all Banks having Interest Periods
ending on the date of continuation as three-month LIBOR Advances.)

Section 2.5               Refunding of Swing Line Loans.

2.5(a)        Swing Line Loans are only intended to be outstanding for a period
of five (5) Business Days or less after the making thereof.  To maintain
compliance with this limitation, at any time permitted hereunder, the Borrower
may request the Banks to make Revolving Loans which may be applied to repay the
Swing Line Loans then outstanding.  If the Borrower shall not make such requests
in a timely manner, or upon occurrence and during continuance of a Default or
Event of Default, the Swing Line Bank may, on behalf of the Borrower (which
hereby irrevocably direct the Swing Line Bank to act on its behalf), upon notice
given by the Swing Line Bank no later than 12:00 noon, Minneapolis time, on the
relevant refunding date, request each Bank to make, and each Bank hereby agrees
to make, a Revolving Loan (which shall be a Prime Rate Advance), in an amount
equal to such Bank’s Revolving Percentage of the aggregate amount of the Swing
Line Loans (the “Refunded Swing Line Loans”) outstanding on the date of such
notice, to refund such Swing Line Loans.  Each Bank shall make the amount of
such Revolving Loan available to the Agent in immediately available funds, no
later than 2:00 p.m., Minneapolis time, on the date of such notice.  The
proceeds of such Revolving Loans shall be distributed by the Agent to the Swing
Line Bank and shall immediately be applied by the Swing Line Bank to repay the
Refunded Swing Line Loans.

2.5(b)        If, for any reason, Revolving Loans may not be (as determined by
the Agent in its sole discretion), or are not, made pursuant to Section 2.5(a)
to repay Swing Line Loans, then, effective on the date such Revolving Loans
would otherwise have been made, each Bank severally, unconditionally and
irrevocably agrees that it shall purchase a participating interest in such Swing
Line Loans (“Unrefunded Swing Line Loans”) in an amount equal to the amount of
Revolving Loans which would otherwise have been made by such Bank pursuant to
Section 2.5(a).  Each Bank will immediately transfer to the Agent, in
immediately available funds, the amount of its participation (the “Swing Line
Participation Amount”), and the proceeds of such participation shall be
distributed by the Agent to the Swing Line Bank in such amount as will reduce
the amount of the participating interest retained by the Swing Line Bank in its
Swing Line Loans.

2.5(c)        Whenever, at any time after the Swing Line Bank has received from
any Bank such Bank’s Swing Line Participation Amount, the Swing Line Bank
receives any payment on account of the Swing Line Loans, the Swing Line Bank
will distribute to such Bank its Swing Line Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Bank’s participating

15


--------------------------------------------------------------------------------




interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Bank’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swing Line
Loans then due); provided, however, that in the event that such payment received
by the Swing Line Bank is required to be returned, such Bank will return to the
Swing Line Bank any portion thereof previously distributed to it by the Swing
Line Bank.

2.5(d)        Each Bank’s obligation to make the Loans referred to in Section
2.5(a) and to purchase participating interests pursuant to Section 2.5(b) shall
be absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Bank or the Borrower may have against the Swing Line
Bank, the Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions precedent specified in Article 3; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower; (iv)
any breach of this Agreement or any other Loan Document by the Borrower or any
Bank; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

Section 2.6             Interest Rates, Interest Payments and Default Interest. 
Interest shall accrue and be payable on the Revolving Loans as follows:

2.6(a)      Subject to paragraph (d) below, each LIBOR Advance shall bear
interest on the unpaid principal amount thereof during the Interest Period
applicable thereto at a rate per annum equal to the sum of (i) LIBOR (Reserve
Adjusted) for such Interest Period, plus (ii) the Applicable Margin.

2.6(b)      Subject to paragraph (d) below, each Prime Rate Advance shall bear
interest on the unpaid principal amount thereof at a varying rate per annum
equal to the sum of (i) the Prime Rate, plus or minus, as applicable, (ii) the
Applicable Margin.

2.6(c)      Subject to paragraph (d) below, each Daily Floating LIBOR Advance
shall bear interest on the unpaid principal amount thereof at a varying rate per
annum equal to the sum of (i) the Daily Floating LIBOR Rate, plus (ii) the
Applicable Margin.

2.6(d)      Upon the occurrence of any Event of Default, each Advance shall, at
the option of the Required Banks, bear interest until paid in full (i) during
the balance of any Interest Period applicable to such Advance, at a rate per
annum equal to the sum of the rate applicable to such Advance during such
Interest Period plus 2.00%, or (ii) otherwise, at a rate per annum equal to the
Prime Rate plus 2.00%.

2.6(e)      Interest shall be payable (i) with respect to each LIBOR Advance
having an Interest Period of three months or less, on the last day of the
Interest Period applicable thereto; (ii) with respect to any LIBOR Advance
having an Interest Period greater than three months, on the last day of the
Interest Period applicable thereto and on each day that would have been the last
day of the Interest Period for such Advance had successive Interest Periods of
three months duration been applicable to such Advance; (iii) with

16


--------------------------------------------------------------------------------




respect to any Prime Rate Advance, on the last day of each month; (iv) with
respect to all Advances, upon any permitted prepayment (on the amount prepaid);
and (E) with respect to all Advances, on the Termination Date; provided that
interest under Section 2.6(d) shall be payable on demand.

Section 2.7             Repayment.  The unpaid principal amount of all Advances,
together with all accrued and unpaid interest thereon, shall be due and payable
on the Termination Date.

Section 2.8             Prepayments.

2.8(a)      Mandatory Payments.  If at any time a Borrowing Base Deficiency
exists, the Borrower shall immediately pay on the principal of the Advances an
amount equal to such Borrowing Base Deficiency.  Any such payments shall be
applied first against Prime Rate Advances and then to LIBOR Advances in order
starting with the LIBOR Advances having the shortest time to the end of the
applicable Interest Period.  Amounts paid on the Advances under this paragraph
(a) shall be for the account of each Bank in proportion to its share of
outstanding Revolving Loans.  If, after paying all outstanding Advances, a
Borrowing Base Deficiency still exists, the Borrower shall pay into the Holding
Account an amount equal to the amount of the remaining Borrowing Base
Deficiency.

2.8(b)      Other Mandatory Prepayments.  If at any time Total Outstandings
exceed the Aggregate Revolving Commitment Amounts, the Borrower shall
immediately repay to the Agent for the account of the Banks the amount of such
excess.  Any such payments shall be applied first against Prime Rate Advances
and then to LIBOR Advances in order starting with the LIBOR Advances having the
shortest time to the end of the applicable Interest Period.  If, after payment
of all outstanding Advances, the Total Outstandings still exceed the Aggregate
Revolving Commitment Amounts, the remaining amount paid by the Borrower shall be
placed in the Holding Account.

2.8(c)      Optional Prepayments.  The Borrower may prepay Prime Rate Advances,
in whole or in part, at any time, without premium or penalty.  Any such
prepayment must be accompanied by accrued and unpaid interest on the amount
prepaid.  Each partial prepayment shall be in an aggregate amount for all the
Banks of $100,000 or an integral multiple thereof.  Except upon an acceleration
following an Event of Default or upon termination of the Revolving Commitments
in whole or as required under Sections 2.8(a) or (b), the Borrower may pay LIBOR
Advances only on the last day of the Interest Period applicable thereto. 
Amounts paid (unless following an acceleration or upon termination of the
Revolving Commitments in whole) or prepaid on Advances under this paragraph (c)
may be reborrowed upon the terms and subject to the conditions and limitations
of this Agreement.  Amounts paid or prepaid on the Advances under this paragraph
(c) shall be for the account of each Bank in proportion to its share of
outstanding Revolving Loans.

Part B — Terms of the Letter of Credit Facility

Section 2.9             Letters of Credit.  Upon the terms and subject to the
conditions of this Agreement, the Agent agrees to issue Letters of Credit for
the account of the Borrower from time

17


--------------------------------------------------------------------------------




to time between the Closing Date and the Termination Date in such amounts as the
Borrower shall request up to an aggregate amount at any time outstanding not
exceeding the Letter of Credit Sublimit; provided that no Letter of Credit will
be issued in any amount which, after giving effect to such issuance, would cause
Total Outstandings to exceed the lesser of (a) the Aggregate Revolving
Commitment Amounts, or (b) the Borrowing Base.

Section 2.10           Procedures for Letters of Credit.  Each request for a
Letter of Credit shall be made by the Borrower in writing, by telex, facsimile
transmission or electronic conveyance received by the Agent by 2:00 p.m.,
Minneapolis time, on a Business Day which is not less than one Business Day
preceding the requested date of issuance (which shall also be a Business Day). 
Each request for a Letter of Credit shall be deemed a representation by the
Borrower that on the date of issuance of such Letter of Credit and after giving
effect thereto the applicable conditions specified in Article 3 have been and
will be satisfied.  The Agent may require that such request be made on such
letter of credit application and reimbursement agreement form as the Agent may
from time to time specify, along with satisfactory evidence of the authority and
incumbency of the officials of the Borrower making such request.  The Agent
shall promptly notify the other Banks of the receipt of the request and the
matters specified therein.  On the date of each issuance of a Letter of Credit
the Agent shall send notice to the other Banks of such issuance, accompanied by
a copy of the Letter or Letters of Credit so issued.

Section 2.11           Terms of Letters of Credit.  Letters of Credit shall be
issued in support of obligations of the Borrower.  All Letters of Credit must
expire not later than the Business Day preceding the Termination Date.  No
Letter of Credit may have a term longer than twelve months (except for standard
“evergreen” Letters of Credit containing automatic extension provisions in form
acceptable to the Agent).

Section 2.12           Agreement to Repay Letter of Credit Drawings.  If the
Agent has received documents purporting to draw under a Letter of Credit that
the Agent believes conform to the requirements of the Letter of Credit, it shall
honor such drawing and provide Borrower with a notice of such drawing.  If the
Agent has received documents purporting to draw under a Letter of Credit that
the Agent believes does not conform to the requirements of the Letter of Credit,
it shall notify the Borrower of such fact and, if Agent nevertheless is
authorized to honor such draw by the Borrower, the Agent may honor such
nonconforming draw, provided, however, if a Default has occurred and is
continuing, the Agent may do so only with the consent of all of the Banks.  The
Borrower shall reimburse the Agent by 9:30 a.m. (Minneapolis time) on the day on
which such drawing is to be paid in Immediately Available Funds in an amount
equal to the amount of such drawing.  Any amount by which the Borrower has
failed to reimburse the Agent for the full amount of such drawing by 10:00 a.m.
on the date on which the Agent in its notice indicated that it would pay such
drawing, until reimbursed from the proceeds of Loans pursuant to Section 2.14 or
out of funds available in the Holding Account, is an “Unpaid Drawing.”

Section 2.13           Obligations Absolute.  The obligation of the Borrower
under Section 2.12 to repay the Agent for any amount drawn on any Letter of
Credit and to repay the Banks for any Revolving Loans made under Section 2.16 to
cover Unpaid Drawings shall be absolute, unconditional and irrevocable, shall
continue for so long as any Letter of Credit is outstanding notwithstanding any
termination of this Agreement, and shall be paid strictly in accordance with

18


--------------------------------------------------------------------------------




the terms of this Agreement, under all circumstances whatsoever, including
without limitation the following circumstances:

2.13(a)      Any lack of validity or enforceability of any Letter of Credit;

2.13(b)      The existence of any claim, setoff, defense or other right which
the Borrower may have or claim at any time against any beneficiary, transferee
or holder of any Letter of Credit (or any Person for whom any such beneficiary,
transferee or holder may be acting), the Agent or any Bank or any other Person,
whether in connection with a Letter of Credit, this Agreement, the transactions
contemplated hereby, or any unrelated transaction; or

2.13(c)      Any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever.

Neither the Agent nor any Bank nor officers, directors or employees of any
thereof shall be liable or responsible for, and the obligations of the Borrower
to the Agent and the Banks shall not be impaired by:

(i)            The use which may be made of any Letter of Credit or for any acts
or omissions of any beneficiary, transferee or holder thereof in connection
therewith;

(ii)           The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents or endorsements should, in fact,
prove to be in any or all respects invalid, insufficient, fraudulent or forged;

(iii)          The acceptance by the Agent of documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary; or

(iv)          Any other action of the Agent in making or failing to make payment
under any Letter of Credit if in good faith and in conformity with U.S. or
foreign laws, regulations or customs applicable thereto.

Notwithstanding the foregoing, the Borrower shall have a claim against the
Agent, and the Agent shall be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by the Agent’s willful misconduct
or gross negligence in determining whether documents presented under any Letter
of Credit comply with the terms thereof.

Section 2.14           Existing Letters of Credit.   The Existing Letters of
Credit shall be deemed for all purposes to have been issued under this Agreement
and shall constitute “Letters of Credit” under this Agreement.

19


--------------------------------------------------------------------------------




Part C — General

Section 2.15           Optional Reduction of Revolving Commitment Amounts or
Termination of Revolving Commitments.  The Borrower may, at any time, upon not
less than two Business Days prior written notice to the Agent, reduce the
Revolving Commitment Amounts, ratably, with any such reduction in a minimum
aggregate amount for all the Banks of $1,000,000, or, if more, in an integral
multiple of $1,000,000; provided, however, that the Borrower may not at any time
reduce the Aggregate Revolving Commitment Amounts below the Total Outstandings. 
The Borrower may, at any time when there are no Letters of Credit outstanding,
upon not less than two Business Days prior written notice to the Agent,
terminate the Revolving Commitments in their entirety.  Upon termination of the
Revolving Commitments pursuant to this Section, the Borrower shall pay to the
Agent for the account of the Banks the full amount of all outstanding Advances,
all accrued and unpaid interest thereon, all unpaid Revolving Commitment Fees
accrued to the date of such termination, any indemnities payable with respect to
Advances pursuant to Section 2.27 and all other unpaid obligations of the
Borrower to the Agent and the Banks hereunder.

Section 2.16           Loans to Cover Unpaid Drawings.  Whenever any Unpaid
Drawing exists for which there are not then funds in the Holding Account to
cover the same, the Agent shall give the other Banks notice to that effect,
specifying the amount thereof, in which event each Bank is authorized (and the
Borrower does here so authorize each Bank) to, and shall, make a Revolving Loan
(as a Prime Rate Advance) to the Borrower in an amount equal to such Bank’s
Revolving Percentage of the amount of the Unpaid Drawing.  The Agent shall
notify each Bank by 11:00 a.m. (Minneapolis time) on the date such Unpaid
Drawing occurs of the amount of the Revolving Loan to be made by such Bank. 
Notices received after such time shall be deemed to have been received on the
next Business Day.  Each Bank shall then make such Revolving Loan (regardless of
noncompliance with the applicable conditions precedent specified in Article 3
hereof and regardless of whether an Event of Default then exists) and each Bank
shall provide the Agent with the proceeds of such Revolving Loan in Immediately
Available Funds, at the office of the Agent, not later than 2:00 p.m.
(Minneapolis time) on the day on which such Bank received such notice (or, in
the case of notices received after 11:00 a.m., Minneapolis time, is deemed to
have received such notice).  The Agent shall apply the proceeds of such
Revolving Loans directly to reimburse itself for such Unpaid Drawing.  If any
portion of any such amount paid to the Agent should be recovered by or on behalf
of the Borrower from the Agent in bankruptcy, by assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared between and among the Banks in the manner contemplated by Section 8.10
hereof.  If at the time the Banks make funds available to the Agent pursuant to
the provisions of this Section, the applicable conditions precedent specified in
Article 3 shall not have been satisfied, the Borrower shall pay to the Agent for
the account of the Banks interest on the funds so advanced at a floating rate
per annum equal to the sum of the Prime Rate plus two percent (2.00%).  If for
any reason any Bank is unable to make a Revolving Loan to the Borrower to
reimburse the Agent for an Unpaid Drawing, then such Bank shall immediately
purchase from the Agent a risk participation in such Unpaid Drawing, at par, in
an amount equal to such Bank’s Revolving Percentage of the Unpaid Drawing.

Section 2.17           Revolving Commitment Fee.  The Borrower shall pay to the
Agent for the account of each Bank fees (the “Revolving Commitment Fees”) in an
amount determined by

20


--------------------------------------------------------------------------------




applying the Applicable Commitment Fee Percentage to the average daily Unused
Revolving Commitment of such Bank for the period from the Closing Date to the
Termination Date.  Such Revolving Commitment Fees are payable in arrears
quarterly on the last day of each fiscal quarter and on the Termination Date.

Section 2.18           Letter of Credit Fees, Letter of Credit Default Fees and
Administrative Fees.  For each Letter of Credit issued, the Borrower shall pay
to the Agent for the account of the Banks, in advance payable on the date of
issuance, a fee (a “Letter of Credit Fee”) in an amount determined by applying
the Applicable Margin for LIBOR Advances to the original face amount of the
Letter of Credit for the period from the date of issuance to the scheduled
expiration date of such Letter of Credit.  In addition, upon occurrence of any
Event of Default, the Borrower shall pay to the Agent for the account of the
Banks a fee in an amount determined by applying the rate of 2.00% per annum (the
“Letter of Credit Default Fee”) to the face amount of the Letter of Credit for
the period from the date of such Event of Default to the scheduled expiration
date of such Letter of Credit.   In addition to the Letter of Credit Fee, the
Borrower shall pay to the Agent, on demand, all issuance, amendment, drawing and
other fees regularly charged by the Agent to its letter of credit customers and
all out-of-pocket expenses incurred by the Agent in connection with the
issuance, amendment, administration or payment of any Letter of Credit, and a
fronting fee for each Letter of Credit issued equal to 0.125% of the stated
amount of the Letter of Credit as of the date of issuance.

Section 2.19           Agent’s Fee.   The Borrower shall pay fees to the Agent
for its own account in amounts and at times provided in the Agent’s Fee Letter.

Section 2.20           Computation.  Revolving Commitment Fees, Letter of Credit
Fees, Letter of Credit Default Fees and interest on Advances shall be computed
on the basis of actual days elapsed (or, in the case of Letter of Credit Fees
which are paid in advance, actual days to elapse) and a year of 360 days,
provided, that interest that is determined with reference to the Prime Rate
shall be computed on the basis of actual days elapsed and a year of 365 or 366
days.

Section 2.21           Payments.  Payments and prepayments of principal of, and
interest on, the Notes and all fees, expenses and other obligations under this
Agreement payable to the Agent or the Banks shall be made without setoff or
counterclaim in Immediately Available Funds not later than 1:00 p.m.
(Minneapolis time) on the dates called for under this Agreement and the Notes to
the Agent at its main office in Minneapolis, Minnesota.  Funds received after
such time shall be deemed to have been received on the next Business Day.  The
Agent will promptly distribute in like funds to each Bank its ratable share of
each such payment of principal, interest, Revolving Commitment Fees and Letter
of Credit Fees received, by the Agent for the account of the Banks.  Whenever
any payment to be made hereunder or on the Notes shall be stated to be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time, in the case of a payment of
principal, shall be included in the computation of any interest on such
principal payment.

Section 2.22           Use of Loan Proceeds.  The proceeds of the Loans shall be
used for the Borrower’s general business and working capital purposes in a
manner not in conflict with any of the Borrower’s covenants in this Agreement.

 

21


--------------------------------------------------------------------------------


Section 2.23           Interest Rate Not Ascertainable, Etc.  If, on or prior to
the date for determining LIBOR (Reserve Adjusted) in respect of the Interest
Period for any LIBOR Advance, any Bank determines (which determination shall be
conclusive and binding, absent error) that:

2.23(a)      deposits in dollars (in the applicable amount) are not being made
available to such Bank in the relevant market for such Interest Period, or

2.23(b)      LIBOR (Reserve Adjusted) will not adequately and fairly reflect the
cost to such Bank of funding or maintaining LIBOR Advances for such Interest
Period,

such Bank shall forthwith give notice to the Borrower and the other Banks of
such determination, whereupon the obligation of such Bank to make or continue,
or to convert any Advances to, LIBOR Advances shall be suspended until such Bank
notifies the Borrower and the Agent that the circumstances giving rise to such
suspension no longer exist.  While any such suspension continues, all further
Advances by such Bank shall be made as Prime Rate Advances.  No such suspension
shall affect the interest rate then in effect during the applicable Interest
Period for any LIBOR Advance outstanding at the time such suspension is imposed.

Section 2.24           Increased Cost.  If any Regulatory Change:

2.24(a)      shall subject any Bank (or its Applicable Lending Office) to any
tax, duty or other charge with respect to its LIBOR Advances, its Note or its
obligation to make LIBOR Advances or shall change the basis of taxation of
payment to any Bank (or its Applicable Lending Office) of the principal of or
interest on its LIBOR Advances or any other amounts due under this Agreement in
respect of its LIBOR Advances or its obligation to make LIBOR Advances (except
for changes in the rate of tax on the overall net income of such Bank or its
Applicable Lending Office imposed by the jurisdiction in which such Bank’s
principal office or Applicable Lending Office is located); or

2.24(b)      shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board, but excluding with respect to any LIBOR
Advance any such requirement to the extent included in calculating the
applicable LIBOR (Reserve Adjusted)) against assets of, deposits with or for the
account of, or credit extended by, any Bank’s Applicable Lending Office or
against Letters of Credit issued by the Agent or shall impose on any Bank (or
its Applicable Lending Office) or the interbank eurodollar market any other
condition affecting its LIBOR Advances, its Note or its obligation to make LIBOR
Advances or affecting any Letter of Credit;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any LIBOR Advance or
issuing or maintaining any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Bank (or its Applicable Lending Office) under
this Agreement or under its Note, then, within 30 days after demand by such Bank
(with a copy to the Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such increased cost or
reduction.  Each Bank will promptly notify the Borrower and the Agent of any
event of which it

22


--------------------------------------------------------------------------------




has knowledge, occurring after the date hereof, which will entitle such Bank to
compensation pursuant to this Section and will designate a different Applicable
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank.  If any Bank fails to give such notice within 45
days after it obtains knowledge of such an event, such Bank shall, with respect
to compensation payable pursuant to this Section, only be entitled to payment
under this Section for costs incurred from and after the date 45 days prior to
the date that such Bank does give such notice.  A certificate of any Bank
claiming compensation under this Section, setting forth the additional amount or
amounts to be paid to it hereunder and stating in reasonable detail the basis
for the charge and the method of computation, shall be conclusive in the absence
of error.  In determining such amount, any Bank may use any reasonable averaging
and attribution methods.  Failure on the part of any Bank to demand compensation
for any increased costs or reduction in amounts received or receivable with
respect to any Interest Period shall not constitute a waiver of such Bank’s
rights to demand compensation for any increased costs or reduction in amounts
received or receivable in any subsequent Interest Period.  Each of the Banks
agrees that, as promptly as practicable after becoming aware of the occurrence
of an event or the existence of a condition that would entitle such Bank to
receive payments under this Section 2.24, it will, to the extent not
inconsistent with the internal policies of such Bank and any applicable legal or
regulatory restrictions, take reasonable measures to reduce any additional
amounts that would otherwise be payable to such Bank pursuant to this Section
2.24.

Section 2.25           Illegality.  If any Regulatory Change shall make it
unlawful or impossible for any Bank to make, maintain or fund any LIBOR
Advances, such Bank shall notify the Borrower and the Agent, whereupon the
obligation of such Bank to make or continue, or to convert any Advances to,
LIBOR Advances shall be suspended until such Bank notifies the Borrower and the
Agent that the circumstances giving rise to such suspension no longer exist. 
Before giving any such notice, such Bank shall designate a different Applicable
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank.  If such Bank determines that it may not lawfully continue to maintain any
LIBOR Advances to the end of the applicable Interest Periods, all of the
affected Advances shall be automatically converted to Prime Rate Advances as of
the date of such Bank’s notice, and upon such conversion the Borrower shall
indemnify such Bank in accordance with Section 2.27.

Section 2.26           Capital Adequacy.  In the event that any Regulatory
Change reduces or shall have the effect of reducing the rate of return on any
Bank’s capital or the capital of its parent corporation (by an amount such Bank
deems material) as a consequence of its Revolving Commitment and/or Advances
and/or any Letters of Credit or any Bank’s obligations to make Advances to cover
Letters of Credit to a level below that which such Bank or its parent
corporation could have achieved but for such Regulatory Change (taking into
account such Bank’s policies and the policies of its parent corporation with
respect to capital adequacy), then the Borrower shall, within 30 days after
written notice and demand from such Bank (with a copy to the Agent), pay to such
Bank additional amounts sufficient to compensate such Bank or its parent
corporation for such reduction.  If any Bank fails to give such notice within 45
days after it obtains knowledge of such an event, such Bank shall, with respect
to compensation payable pursuant to this Section, only be entitled to payment
under this Section for diminished returns as a result of such reduction for the
period from and after the date 45 days prior to the date that such

23


--------------------------------------------------------------------------------




Bank does give such notice.  Any determination by such Bank under this Section
and any certificate as to the amount of such reduction given to the Borrower by
such Bank shall be final, conclusive and binding for all purposes, absent
error.  Each of the Banks agrees that, as promptly as practicable after becoming
aware of the occurrence of an event or the existence of a condition that would
entitle such Bank to receive payments under this Section 2.26, it will, to the
extent not inconsistent with the internal policies of such Bank and any
applicable legal or regulatory restrictions, take reasonable measures to reduce
any additional amounts that would otherwise be payable to such Bank pursuant to
this Section 2.26.

Section 2.27           Funding Losses; LIBOR Advances.  The Borrower shall
compensate each Bank, upon its written request, for all losses, expenses and
liabilities (including any interest paid by such Bank to lenders of funds
borrowed by it to make or carry LIBOR Advances to the extent not recovered by
such Bank in connection with the re-employment of such funds and including loss
of anticipated profits) which such Bank may sustain: (i) if for any reason,
other than a default by such Bank, a funding of a LIBOR Advance does not occur
on the date specified therefor in the Borrower’s request or notice as to such
Advance under Section 2.2 or 2.4, or (ii) if, for whatever reason (including,
but not limited to, acceleration of the maturity of Advances following an Event
of Default), any repayment of a LIBOR Advance, or a conversion pursuant to
Section 2.4 or Section 2.25, occurs on any day other than the last day of the
Interest Period applicable thereto.  A Bank’s request for compensation shall set
forth the basis for the amount requested and shall be final, conclusive and
binding, absent error.

Section 2.28           Discretion of Banks as to Manner of Funding.  Each Bank
shall be entitled to fund and maintain its funding of LIBOR Advances in any
manner it may elect, it being understood, however, that for the purposes of this
Agreement all determinations hereunder (including, but not limited to,
determinations under Section 2.27) shall be made as if such Bank had actually
funded and maintained each LIBOR Advances during the Interest Period for such
Advance through the purchase of deposits having a maturity corresponding to the
last day of the Interest Period and bearing an interest rate equal to LIBOR for
such Interest Period.

Section 2.29           Accordion Feature.   The Borrower may, from time to time,
increase the Aggregate Revolving Commitment Amount hereunder, by giving notice
to the Agent, specifying the dollar amount of the increase (which shall be in an
integral multiple of $5,000,000, and which shall not result in the Aggregate
Revolving Commitment Amount hereunder exceeding $100,000,000); provided,
however, that an increase in the Aggregate Revolving Commitment Amount hereunder
may only be made at a time when no Default or Event of Default shall have
occurred and be continuing.   The Borrower may increase the Aggregate Revolving
Commitment Amount by either increasing a Revolving Commitment Amount with an
existing Bank or obtaining a Revolving Commitment from a new financial
institution, the selection of which shall require the consent of the Agent, not
to be unreasonably withheld.   The Borrower, the Agent and each Bank or other
financial institution that is increasing its Revolving Commitment Amount or
extending a new Revolving Commitment shall enter into an amendment to this
Agreement setting forth the amounts of the Revolving Commitment Amount, as so
increased, providing that any new financial institution extending a new
Revolving Commitment shall be a Bank for all purposes under this Agreement.  No
such amendment shall require the approval or consent of any Bank whose Revolving
Commitment Amount is not being increased and no Bank shall be required to
increase its Revolving Commitment Amount unless it shall so agree in writing. 
Upon

24


--------------------------------------------------------------------------------




the execution and delivery of such amendment as provided above, this Agreement
shall be deemed to be amended accordingly and the Agent shall adjust the funded
amount of the Revolving Loans of the Banks so that each Bank (including the
Banks with new or increased Revolving Commitment) shall hold their respective
Revolving Percentages (as amended by such amendment) of the Revolving Loans
outstanding and the unfunded Revolving Commitment Amount (and each Bank shall so
fund any increased amount of Advances), and shall participate in the Letter of
Credit obligations and have obligations to participate in Unrefunded Swing Line
Loans in their respective Revolving Percentages (as amended by such amendment).

Section 2.30           Late Funding by Banks.  If the Agent has made a Revolving
Loan to the Borrower on behalf of a Bank but has not received the amount of such
Revolving Loan from such Bank by the time herein required, or if a Bank is
required to fund a Swing Line Participation Amount under Section 2.5(b) or a
risk participation in an Unpaid Drawing under Section 2.16 and fails to so fund
by the time herein required, such Bank shall pay interest to the Agent on the
amount so advanced at the overnight Federal Funds Rate (or if such funds are
received by the Agent more than five (5) Business Days after such required
funding interest at the rate then applicable to Revolving Loans) from the date
of such funding requirement to the date funds are received by the Agent from
such Bank, such interest to be payable with such remittance from such Bank of
the amount of such funding.  If such Bank pays the Agent the amount herein
required with interest as provided above, such Bank shall be entitled to the
interest payable by the Borrower with respect to the Revolving Loan, Swing Line
Loan or Letter of Credit in question accruing during the period from the
relevant funding by the Agent through funding by such Bank.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.1             Conditions of Initial Transaction.  The making of the
initial Loans and the issuance of the initial Letter of Credit shall be subject
to the prior or simultaneous fulfillment of the following conditions:

3.1(a)      Documents.  The Agent shall have received the following in
sufficient counterparts (except for the Revolving Notes and the Swing Line Note)
for each Bank:

(i)  The Notes payable to each Bank (including the Swing Line Bank) executed by
a duly authorized officer (or officers) of the Borrower.

(ii)  A certificate or certificates of the Secretary or an Assistant Secretary
of the Borrower, attesting to and attaching (i) a copy of the corporate
resolution of the Borrower authorizing the execution, delivery and performance
of the Loan Documents, (ii) an incumbency certificate showing the names and
titles, and bearing the signatures of, the officers of the Borrower authorized
to execute the Loan Documents, (iii) a copy of the Articles or Certificate of
Incorporation of the Borrower with all amendments thereto, and (iv) a copy of
the Bylaws of the Borrower with all amendments thereto.

25


--------------------------------------------------------------------------------




(iii) A Certificate of Good Standing for the Borrower in the jurisdiction of its
incorporation, certified by the appropriate governmental officials.

(iv) An opinion of counsel to the Borrower, addressed to the Agent and the
Banks, in substantially the form of Exhibit D.

(v) The initial Borrowing Base Certificate required under Section 5.1.

(vi) A copy of each of the executed Senior Unsecured Note Documents, certified
as true and correct copies by an officer of the Borrower.

3.1(b)      Fees and Expenses.  The Agent shall have received for itself and for
the account of the Banks all fees and other amounts due and payable by the
Borrower on or prior to the Closing Date, including the reasonable fees and
expenses of counsel to the Agent payable pursuant to Section 9.2, and the Agent
shall have received the payments set forth in the Agent’s Fee Letter.

Section 3.2             Conditions Precedent to all Loans and Letters of
Credit.  The obligation of the Banks to make any Loan hereunder (including the
initial Loans) and of the Agent to issue each Letter of Credit (including the
initial Letter of Credit) shall be subject to the fulfillment of the following
conditions:

3.2(a)      Representations and Warranties.  The representations and warranties
contained in Article 4 shall be true and correct on and as of the Closing Date
and on the date of each Loan or the date of issuance of each Letter of Credit,
with the same force and effect as if made on such date.

3.2(b)      No Default.  No Default or Event of Default shall have occurred and
be continuing on the Closing Date and on the date of each Loan or the date of
issuance of each Letter of Credit or will exist after giving effect to the Loans
made on such date or the Letter of Credit so issued.

3.2(c)      Notices and Requests.  The Agent shall have received the Borrower’s
request for such Loan as required under Section 2.2 or its application for such
Letters of Credit specified under Section 2.10.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

To induce the Banks to enter into this Agreement and to make Loans hereunder and
to induce the Agent to issue Letters of Credit, the Borrower represents and
warrants to the Banks:

Section 4.1             Organization, Standing, Etc.  The Borrower is a
corporation duly incorporated and validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has all requisite
corporate power and authority to carry on its business as now conducted, to
enter into this Agreement and to issue the Notes and to perform its obligations
under the Loan Documents.  Each Subsidiary is a corporation or a limited
liability company duly

26


--------------------------------------------------------------------------------




incorporated or organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and has all
requisite power and authority to carry on its business as now conducted.  Each
of the Borrower and the Subsidiaries (a) holds all certificates of authority,
licenses and permits necessary to carry on its business as presently conducted
in each jurisdiction in which it is carrying on such business, except where the
failure to hold such certificates, licenses or permits would not have a material
adverse effect on the business, operations, property, assets or condition,
financial or otherwise, of the Borrower and the Subsidiaries taken as a whole,
and (b) is duly qualified and in good standing or good status  as a foreign
corporation or limited liability company in each jurisdiction in which the
character of the properties owned, leased or operated by it or the business
conducted by it makes such qualification necessary and the failure so to qualify
would permanently preclude the Borrower or such Subsidiary from enforcing its
rights with respect to any assets or expose the Borrower or such Subsidiary to
any liability, which in either case would be material to the Borrower and the
Subsidiaries taken as a whole.

Section 4.2             Authorization and Validity.  The execution, delivery and
performance by the Borrower of the Loan Documents have been duly authorized by
all necessary corporate action by the Borrower, and this Agreement constitutes,
and the Notes and other Loan Documents when executed will constitute, the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.

Section 4.3             No Conflict; No Default.  The execution, delivery and
performance by the Borrower of the Loan Documents will not (a) violate any
provision of any law, statute, rule or regulation or any order, writ, judgment,
injunction, decree, determination or award of any court, governmental agency or
arbitrator presently in effect having applicability to the Borrower, (b) violate
or contravene any provision of the Certificate of Incorporation or bylaws of the
Borrower, or (c) result in a breach of or constitute a default under any
indenture, loan or credit agreement or any other agreement, lease or instrument
to which the Borrower is a party or by which it or any of its properties may be
bound in which the consequences of such default or violation could have a
material adverse effect on the business, operations, properties, assets or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole, or result in the creation of any Lien thereunder.  Neither the Borrower
nor any Subsidiary is in default under or in violation of any such law, statute,
rule or regulation, order, writ, judgment, injunction, decree, determination or
award or any such indenture, loan or credit agreement or other agreement, lease
or instrument in any case in which the consequences of such default or violation
could have a material adverse effect on the business, operations, properties,
assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole.

Section 4.4             Government Consent.  No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority is required
on the part of the Borrower or its Subsidiaries to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, the Loan Documents.

27


--------------------------------------------------------------------------------




Section 4.5             Financial Statements and Condition.  The Borrower’s
audited consolidated financial statements as at December 31, 2005 and its
unaudited financial statements as at June 30, 2006, as heretofore furnished to
the Banks, have been prepared in accordance with GAAP on a consistent basis
(except for the absence of footnotes and subject to year-end audit adjustments
as to the interim statements) and fairly present the financial condition of the
Borrower and its Subsidiaries as at such dates and the results of their
operations and changes in financial position for the respective periods then
ended.  As of the dates of such financial statements, neither the Borrower nor
any Subsidiary had any material obligation, contingent liability, liability for
taxes or long-term lease obligation which is not reflected in such financial
statements or in the notes thereto.  Since December 31, 2005, there has been no
material adverse change in the business, operations, property, assets or
condition, financial or otherwise, of the Borrower and its Subsidiaries taken as
a whole.

Section 4.6             Litigation.  There are no actions, suits or proceedings
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Subsidiary or any of their properties before any court or
arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to the Borrower or such
Subsidiary, could reasonably be expected to have a material adverse effect on
the business, operations, property or condition (financial or otherwise) of the
Borrower and the Subsidiaries taken as a whole or on the ability of the Borrower
or any Subsidiary to perform its obligations under the Loan Documents.

Section 4.7             Environmental, Health and Safety Laws.  There does not
exist any violation by the Borrower or any Subsidiary of any applicable federal,
state or local law, rule or regulation or order of any government, governmental
department, board, agency or other instrumentality relating to environmental,
pollution, health or safety matters which could reasonably be expected to impose
a material liability on the Borrower or a Subsidiary or to require a material
expenditure by the Borrower or such Subsidiary to cure.  Neither the Borrower
nor any Subsidiary has received any notice to the effect that any part of its
operations or properties is not in material compliance with any such law, rule,
regulation or order or notice that it or its property is the subject of any
governmental investigation evaluating whether any remedial action is needed to
respond to any release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a material adverse effect on the business, operations,
properties, assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole.  The Borrower does not have knowledge that it or
its property or any Subsidiary or the property of any Subsidiary will become
subject to environmental laws or regulations during the term of this Agreement,
compliance with which could reasonably be expected to require Capital
Expenditures which would have a material adverse effect on the business,
operations, properties, assets or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole.

Section 4.8             ERISA.  Each Plan is in substantial compliance with all
applicable requirements of ERISA and the Code and with all material applicable
rulings and regulations issued under the provisions of ERISA and the Code
setting forth those requirements.  No Reportable Event has occurred and is
continuing with respect to any Plan.  All of the minimum funding standards
applicable to such Plans have been satisfied and there exists no event or
condition which would reasonably be expected to result in the institution of
proceedings to

28


--------------------------------------------------------------------------------




terminate any Plan under Section 4042 of ERISA.  With respect to each Plan
subject to Title IV of ERISA, as of the most recent valuation date for such
Plan, the present value (determined on the basis of reasonable assumptions
employed by the independent actuary for such Plan and previously furnished in
writing to the Banks) of such Plan’s accumulated benefit obligations did not
exceed the fair market value of such Plan’s assets by more than $50,000.

Section 4.9             Federal Reserve Regulations.  Neither the Borrower nor
any Subsidiary is engaged principally or as one of its important activities in
the business of extending credit for the purpose of purchasing or carrying
margin stock (as defined in Regulation U of the Board).  The value of all margin
stock owned by the Borrower does not constitute more than 25% of the value of
the assets of the Borrower.

Section 4.10           Title to Property; Leases; Liens; Subordination.  Each of
the Borrower and the Subsidiaries has (a) good and marketable title to its real
properties and (b) good and sufficient title to, or valid, subsisting and
enforceable leasehold interest in, its other material properties, including all
real properties, other properties and assets, referred to as owned by the
Borrower and its Subsidiaries in the most recent financial statement referred to
in Section 4.5 (other than property disposed of since the date of such financial
statements except as allowed under Section 6.2).  None of such properties is
subject to a Lien, except as allowed under Section 6.14.  The Borrower has not
subordinated any of its rights under any obligation owing to it to the rights of
any other person.

Section 4.11           Taxes.  Each of the Borrower and the Subsidiaries has
filed all federal, state and local tax returns required to be filed and has paid
or made provision for the payment of all taxes due and payable pursuant to such
returns and pursuant to any assessments made against it or any of its property
and all other taxes, fees and other charges imposed on it or any of its property
by any governmental authority (other than taxes, fees or charges the amount or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower).  No tax Liens have been filed and no
material claims are being asserted with respect to any such taxes, fees or
charges.  The charges, accruals and reserves on the books of the Borrower in
respect of taxes and other governmental charges are adequate and the Borrower
knows of no proposed material tax assessment against it or any Subsidiary or any
basis therefor.

Section 4.12           Trademarks, Patents.  Each of the Borrower and the
Subsidiaries possesses or has the right to use all of the patents, trademarks,
trade names, service marks and copyrights, and applications therefor, and all
technology, know-how, processes, methods and designs used in or necessary for
the conduct of its business, without known conflict with the rights of others.

Section 4.13           Burdensome Restrictions.  Neither the Borrower nor any
Subsidiary is a party to or otherwise bound by any indenture, loan or credit
agreement or any lease or other agreement or instrument or subject to any
charter, corporate or partnership restriction which would foreseeably have a
material adverse effect on the business, properties, assets, operations or
condition (financial or otherwise) of the Borrower or such Subsidiary or on the
ability of the Borrower or any Subsidiary to carry out its obligations under any
Loan Document.

29


--------------------------------------------------------------------------------




Section 4.14           Force Majeure.  Since the date of the most recent
financial statement referred to in Section 4.5, the business, properties and
other assets of the Borrower and the Subsidiaries have not been materially and
adversely affected in any way as the result of any fire or other casualty,
strike, lockout, or other labor trouble, embargo, sabotage, confiscation,
condemnation, riot, civil disturbance, activity of armed forces or act of God.

Section 4.15           Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an investment
company within the meaning of the Investment Company Act of 1940, as amended.

Section 4.16           Retirement Benefits.  Except as required under Section
4980B of the Code, Section 601 of ERISA or applicable state law, neither the
Borrower nor any Subsidiary is obligated to provide post-retirement medical or
insurance benefits with respect to employees or former employees in an aggregate
amount exceeding $50,000.

Section 4.17           Subsidiaries.  The Borrower’s Subsidiaries are listed on
Schedule 4.17.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until any obligation of the Banks hereunder to make the Loans and of the Agent
to issue Letters of Credit shall have expired or been terminated and the Notes
and all of the other Obligations have been paid in full and all outstanding
Letters of Credit shall have expired or the liability of the Agent thereon shall
have otherwise been discharged, unless the Required Banks shall otherwise
consent in writing:

Section 5.1             Financial Statements and Reports.  The Borrower will
furnish to the Banks:

5.1(a)      As soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, the consolidated financial statements of
the Borrower and the Subsidiaries consisting of at least statements of income,
cash flow and changes in stockholders’ equity, and a consolidated balance sheet
as at the end of such year, setting forth in each case in comparative form
corresponding figures from the previous annual audit, certified without
qualification by an independent certified public accountants of recognized
national standing selected by the Borrower and acceptable to the Agent, together
with any management letters, management reports or other supplementary comments
or reports to the Borrower or its board of directors furnished by such
accountants, provided, however, that to the extent that the foregoing
information and certifications are included in the Borrower’s timely-filed form
10K filed with the Securities and Exchange Commission (“SEC”) and available to
the Bank on the SEC’s internet site, the delivery requirement of this paragraph
shall be deemed satisfied.

5.1(b)      As soon as available and in any event within 45 days after the end
of each fiscal quarter, unaudited consolidated statements of income, cash flow
and changes in stockholders’ equity for the Borrower and the Subsidiaries for
such quarter and for the period from the beginning of such fiscal year to the
end of such quarter, and a

30


--------------------------------------------------------------------------------




consolidated balance sheet of the Borrower as at the end of such quarter,
setting forth in comparative form figures for the corresponding period for the
preceding fiscal year, accompanied by a certificate signed by the chief
financial officer of the Borrower stating that such financial statements present
fairly the financial condition of the Borrower and the Subsidiaries and that the
same have been prepared in accordance with GAAP (except for the absence of
footnotes and subject to year-end audit adjustments as to the interim
statements), provided, however, that to the extent that the foregoing
information and certifications are included in the Borrower’s timely-filed form
10Q filed with the SEC and available to the Bank on the SEC’s internet site, the
delivery requirement of this paragraph shall be deemed satisfied.

5.1(c)      As soon as practicable and in any event within (i) 45 days after the
end of each of the first three fiscal quarters of each fiscal year and (ii) 90
days after the end of the last fiscal quarter of each fiscal year, the
following: (1) a Compliance Certificate demonstrating in reasonable detail
compliance (or noncompliance, as the case may be) with the financial covenants
of this Agreement as at the end of such quarter and stating that as at the end
of such quarter there did not exist any Default or Event of Default or, if such
Default or Event of Default existed, specifying the nature and period of
existence thereof and what action the Borrower proposes to take with respect
thereto, and (2) the internal financial analysis prepared by the Borrower,
including information reasonably satisfactory in scope to the Required Banks.

5.1(d)      As soon as practicable and in any event within 25 days after the end
of each month, a Borrowing Base Certificate signed by either the chief financial
officer or chief operating officer of the Borrower, reporting the Borrowing Base
as of the last day of the month just ended.

5.1(e)      As soon as practicable and in any event within 90 days after the
beginning of each fiscal year of the Borrower, statements of forecasted
consolidated income for the Borrower and the Subsidiaries for each fiscal
quarter in such fiscal year and a forecasted consolidated balance sheet of the
Borrower and the Subsidiaries, together with supporting assumptions, as at the
end of such fiscal year, all in reasonable detail and reasonably satisfactory in
scope to the Required Banks.

5.1(f)       Immediately upon any officer of the Borrower becoming aware of any
Default or Event of Default, a notice describing the nature thereof and what
action the Borrower proposes to take with respect thereto.

5.1(g)      Immediately upon any officer of the Borrower becoming aware of the
occurrence, with respect to any Plan, of any Reportable Event or any Prohibited
Transaction which could reasonably be expected to result in a material excise
tax or civil penalty payable directly or indirectly by the Borrower or otherwise
have a material adverse effect, a notice specifying the nature thereof and what
action the Borrower proposes to take with respect thereto, and, when received,
copies of any notice from PBGC of intention to terminate or have a trustee
appointed for any Plan.

31


--------------------------------------------------------------------------------


5.1(h)      From time to time, such other information regarding the business,
operation and financial condition of the Borrower and the Subsidiaries as any
Bank may reasonably request.

Section 5.2             Existence.  The Borrower will maintain, and cause each
Subsidiary to maintain, its existence in good standing under the laws of its
jurisdiction of incorporation or organization and its qualification to transact
business in each jurisdiction where failure so to qualify would permanently
preclude the Borrower or such Subsidiary from enforcing its rights with respect
to any material asset or would expose the Borrower or such Subsidiary to any
material liability; provided, however, that nothing herein shall prohibit the
merger or liquidation of any Subsidiary allowed under Section 6.1.

Section 5.3             Insurance.  The Borrower shall maintain, and shall cause
each Subsidiary to maintain, with financially sound and reputable insurance
companies such insurance as may be required by law and such other insurance in
such amounts and against such hazards as is customary in the case of reputable
firms engaged in the same or similar business and similarly situated.  Such
insurance policies may be subject to deductibles and self-insurance as is
customary in the case of reputable firms engaged in the same or similar business
and similarly situated.

Section 5.4             Payment of Taxes and Claims.  The Borrower shall file,
and cause each Subsidiary to file, all tax returns and reports which are
required by law to be filed by it and will pay, and cause each Subsidiary to
pay, before they become delinquent, all taxes, assessments and governmental
charges and levies imposed upon it or its property and all claims or demands of
any kind (including but not limited to those of suppliers, mechanics, carriers,
warehouses, landlords and other like Persons) which, if unpaid, might result in
the creation of a Lien upon its property; provided that the foregoing items need
not be paid if they are being contested in good faith by appropriate
proceedings, and as long as the Borrower’s or such Subsidiary’s title to its
property is not materially adversely affected, its use of such property in the
ordinary course of its business is not materially interfered with and adequate
reserves with respect thereto have been set aside on the Borrower’s or such
Subsidiary’s books in accordance with GAAP.

Section 5.5             Inspection.  The Borrower shall permit any Person
designated by the Agent or any Banks to visit and inspect any of the properties,
books and financial records of the Borrower and the Subsidiaries, to examine and
to make copies of the books of accounts and other financial records of the
Borrower and the Subsidiaries, and to discuss the affairs, finances and accounts
of the Borrower and the Subsidiaries with, and to be advised as to the same by,
its officers at such reasonable times and intervals as the Agent or any such
Bank may designate.  So long as no Event of Default exists, the expenses of the
Agent or any such Bank for such visits, inspections and examinations shall be at
the expense of the Agent or any such Bank, but any such visits, inspections and
examinations made while any Event of Default is continuing shall be at the
expense of the Borrower.

Section 5.6             Maintenance of Properties.  The Borrower will maintain,
and cause each Subsidiary to maintain its properties used or useful in the
conduct of its business in good condition, repair and working order (ordinary
wear and tear excepted), and supplied with all necessary equipment, and make all
necessary repairs, renewals, replacements, betterments and

32


--------------------------------------------------------------------------------




improvements thereto, all as may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.

Section 5.7             Books and Records.  The Borrower will keep, and will
cause each Subsidiary to keep, adequate and proper records and books of account
in which full and correct entries will be made of its dealings, business and
affairs.

Section 5.8             Compliance.  The Borrower will comply, and will cause
each Subsidiary to comply, in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject; provided, however, that failure so to comply shall not be a
breach of this covenant if such failure does not have, or is not reasonably
expected to have, a materially adverse effect on the properties, business,
prospects or condition (financial or otherwise) of the Borrower or such
Subsidiary taken as a whole and the Borrower or such Subsidiary is acting in
good faith and with reasonable dispatch to cure such noncompliance.

Section 5.9             Notice of Litigation.  The Borrower will give prompt
written notice to the Agent of the commencement of any action, suit or
proceeding before any court or arbitrator or any governmental department, board,
agency or other instrumentality affecting the Borrower or any Subsidiary or any
property of the Borrower or a Subsidiary or to which the Borrower or a
Subsidiary is a party in which an adverse determination or result could
reasonably be expected to have a material adverse effect on the business,
operations, property or condition (financial or otherwise) of the Borrower and
the Subsidiaries taken as a whole or on the ability of the Borrower or any
Subsidiary to perform its obligations under this Agreement and the other Loan
Documents, stating the nature and status of such action, suit or proceeding.

Section 5.10           ERISA.  The Borrower will maintain, and cause each
Subsidiary to maintain, each Plan in compliance with all material applicable
requirements of ERISA and of the Code and with all applicable rulings and
regulations issued under the provisions of ERISA and of the Code and will not
and not permit any of the ERISA Affiliates to (a) engage in any transaction in
connection with which the Borrower or any of the ERISA Affiliates would be
subject to either a civil penalty assessed pursuant to Section 502(1) of ERISA
or a tax imposed by Section 4975 of the Code, in either case in an amount
exceeding $50,000, (b) fail to make full payment when due of all amounts which,
under the provisions of any Plan, the Borrower or any ERISA Affiliate is
required to pay as contributions thereto, or permit to exist any accumulated
funding deficiency (as such term is defined in Section 302 of ERISA and Section
412 of the Code), whether or not waived, with respect to any Plan in an
aggregate amount exceeding $50,000 or (c) fail to make any payments in an
aggregate amount exceeding $50,000 to any Multiemployer Plan that the Borrower
or any of the ERISA Affiliates may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto.

Section 5.11           Environmental Matters; Reporting.  The Borrower will
observe and comply with, and cause each Subsidiary to observe and comply with,
all laws, rules, regulations and orders of any government or government agency
relating to health, safety, pollution, hazardous materials or other
environmental matters to the extent non-compliance could result in a material
liability or otherwise have a material adverse effect on the Borrower and the
Subsidiaries taken as a whole.  The Borrower will give the Agent prompt written
notice of any violation as to any environmental matter by the Borrower or any
Subsidiary and of the

33


--------------------------------------------------------------------------------




commencement of any judicial or administrative proceeding relating to health,
safety or environmental matters (a) in which an adverse determination or result
could reasonably be expected to result in the revocation of or have a material
adverse effect on any operating permits, air emission permits, water discharge
permits, hazardous waste permits or other permits held by the Borrower or any
Subsidiary which are material to the operations of the Borrower or such
Subsidiary, or (b) which will or threatens to impose a material liability on the
Borrower or such Subsidiary to any Person or which will require a material
expenditure by the Borrower or such Subsidiary to cure any alleged problem or
violation.

Section 5.12           Operating Accounts.  The Borrower shall maintain all of
its and its Subsidiaries’ material operating accounts (e.g., checking accounts,
savings and investment accounts, cash management accounts) with U.S. Bank or its
affiliates.

ARTICLE 6

NEGATIVE COVENANTS

Until any obligation of the Banks hereunder to make the Loans and of the Agent
to issue Letters of Credit shall have expired or been terminated and the Notes
and all of the other Obligations have been paid in full and all outstanding
Letters of Credit shall have expired or the liability of the Agent thereon shall
have otherwise been discharged, unless the Required Banks shall otherwise
consent in writing:

Section 6.1             Merger.  The Borrower will not merge or consolidate or
enter into any analogous reorganization or transaction with any Person or
liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution)
or permit any Subsidiary to do any of the foregoing; provided, however, any
Subsidiary may be merged with or liquidated into the Borrower or any
wholly-owned Subsidiary if the Borrower or such wholly-owned Subsidiary is the
surviving entity.

Section 6.2             Disposition of Assets.  The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, sell, assign, lease,
convey, transfer or otherwise dispose of (whether in one transaction or a series
of transactions) any property (including accounts and notes receivable, with or
without recourse) or enter into any agreement to do any of the foregoing,
except:

6.2(a)      dispositions of inventory, or used, worn-out or surplus equipment,
all in the ordinary course of business;

6.2(b)      the sale of equipment to the extent that such equipment is exchanged
for credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment; and

6.2(c)      other dispositions of property during each fiscal year of the
Borrower which, in the aggregate, either (i) did not contribute more than 10% of
the consolidated net income of the Borrower and its Subsidiaries (before
extraordinary gains or losses) for any of the three most recently ended fiscal
years, or (ii) did not constitute more than 5%

34


--------------------------------------------------------------------------------




of the total consolidated assets of the Company and its Subsidiaries as shown on
its balance sheet as at the end of its most recent prior fiscal year.

Section 6.3             Plans.  The Borrower will not permit, and will not allow
any Subsidiary to permit, any event to occur or condition to exist which would
permit any Plan to terminate under any circumstances which would cause the Lien
provided for in Section 4068 of ERISA to attach to any assets of the Borrower or
any Subsidiary; and the Borrower will not permit, as of the most recent
valuation date for any Plan subject to Title IV of ERISA, the present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan and previously furnished in writing to the Banks) of such
Plan’s projected benefit obligations to exceed the fair market value of such
Plans assets by more than $50,000.

Section 6.4             Change in Nature of Business.  The Borrower will not,
and will not permit any Subsidiary to, make any material change in the nature of
the business of the Borrower or such Subsidiary, as carried on at the date
hereof, or to enter into any new lines of business other than those engaged in
at the date hereof.

Section 6.5             Subsidiaries.  After the date of this Agreement, the
Borrower will not, and will not permit any Subsidiary to, form or acquire any
Person which would thereby become a Subsidiary.

Section 6.6             Negative Pledges; Subsidiary Restrictions.  Except for
the Senior Unsecured Note Documents, the Borrower will not, and will not permit
any Subsidiary to, enter into any agreement, bond, note or other instrument with
or for the benefit of any Person other than the Banks which would (i) prohibit
the Borrower or such Subsidiary from granting, or otherwise limit the ability of
the Borrower or such Subsidiary to grant, to the Banks any Lien on any assets or
properties of the Borrower or such Subsidiary, or (ii) require the Borrower or
such Subsidiary to grant a Lien to any other Person if the Borrower or such
Subsidiary grants any Lien to the Banks.  Except for the Senior Unsecured Note
Documents and this Agreement, the Borrower will not permit any Subsidiary to
place or allow any restriction, directly or indirectly, on the ability of such
Subsidiary to (a) pay dividends or any distributions on or with respect to such
Subsidiary’s capital stock or (b) make loans or other cash payments to the
Borrower.

Notwithstanding the above, in the event that the Borrower or any Subsidiary
creates or assumes any Lien upon any of its property or assets, whether now
owned or hereafter acquired, other than Liens permitted by Section 6.14, the
Borrower will make or cause to be made effective provisions whereby the
Obligations hereunder will be secured by such Lien equally and ratably with any
and all other Indebtedness thereby secured so long as such other Indebtedness
shall be so secured.

Section 6.7             Restricted Payments.  The Borrower will not make any
Restricted Payments (a) during any fiscal year of the Borrower, exceeding 25% of
the Borrower’s total consolidated net income as shown on its audited income
statement for its most recent prior fiscal year, or (b) if any Default or Event
of Default shall have occurred and continued hereunder.

Section 6.8             Transactions with Affiliates.  The Borrower will not,
and will not permit any Subsidiary to, enter into any transaction with any
Affiliate of the Borrower, except upon fair

35


--------------------------------------------------------------------------------




and reasonable terms no less favorable to the Borrower or such Subsidiary than
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate.

Section 6.9             Accounting Changes and Management Changes.  The Borrower
will not, and will not permit any Subsidiary to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change its fiscal year or the fiscal year of any Subsidiary.  The Borrower will
provide to the Agent written notice of any change of management of the Borrower.

Section 6.10           Capital Expenditures.  The Borrower will not, and will
not permit any Subsidiary, to, make Capital Expenditures for non-revenue
generating capital assets in an amount exceeding $5,000,000 on a consolidated
basis in any fiscal year.

Section 6.11           Subordinated Debt.  The Borrower will not, and will not
permit any Subsidiary to (a) make any scheduled payment of the principal of or
interest on any Subordinated Debt which would be prohibited by the terms of such
Subordinated Debt and any related subordination agreement; (b) directly or
indirectly make any prepayment on or purchase, redeem or defease any
Subordinated Debt or offer to do so (whether such prepayment, purchase or
redemption, or offer with respect thereto, is voluntary or mandatory); (c) amend
or cancel the subordination provisions applicable to any Subordinated Debt; (d)
take or omit to take any action if as a result of such action or omission the
subordination of such Subordinated Debt, or any part thereof, to the Obligations
might be terminated, impaired or adversely affected; or (e) omit to give the
Agent prompt notice of any notice received from any holder of Subordinated Debt,
or any trustee therefor, or of any default under any agreement or instrument
relating to any Subordinated Debt by reason whereof such Subordinated Debt might
become or be declared to be due or payable.

Section 6.12           Investments.  The Borrower will not, and will not permit
any Subsidiary to, acquire for value, make, have or hold any Investments,
except:

6.12(a)    Investments existing on the date of this Agreement.

6.12(b)    Reasonable travel advances to management personnel, employees and
sales agents and representatives in the ordinary course of business.

6.12(c)    Investments in readily marketable direct obligations issued or
guaranteed by the United States or any agency thereof and supported by the full
faith and credit of the United States.

6.12(d)    Certificates of deposit or bankers’ acceptances issued by any
commercial bank organized under the laws of the United States or any State
thereof which has (i) combined capital and surplus of at least $100,000,000, and
(ii) a credit rating with respect to its unsecured indebtedness from a
nationally recognized rating service that is satisfactory to the Agent.

6.12(e)    Commercial paper given the highest rating by a nationally recognized
rating service.

36


--------------------------------------------------------------------------------




6.12(f)     Repurchase agreements relating to securities issued or guaranteed as
to principal and interest by the United States of America.

6.12(g)    Other readily marketable Investments in debt securities which are
reasonably acceptable to the Required Banks.

6.12(h)    Notes, chattel paper or other forms of seller-financed installment
sales of tractors and trailers in the ordinary course of business and permitted
by Section 6.2(c) which in the aggregate does not exceed $3,000,000 at any time
(valued at the outstanding principal amount plus accrued interest as of the date
of any determination).

6.12(i)     Any other Investment, including acquisitions of real estate and
equipment not in the ordinary course of business, if the aggregate consideration
therefor does not exceed $100,000.

6.12(j)     Investments in MW Logistics, LLC, in the form of revolving debt or
equity interests, not to exceed, in the aggregate, $3,000,000.

Any Investments under clauses (c), (d), (e) or (f) above must mature within one
year of the acquisition thereof by the Borrower or a Subsidiary.

Section 6.13           Indebtedness.  The Borrower will not, and will not permit
any Subsidiary to, incur, create, issue, assume or suffer to exist any
Indebtedness, except:

6.13(a)    The Obligations.

6.13(b)    current liabilities, other than for borrowed money, incurred in the
ordinary course of business.

6.13(c)    Indebtedness disclosed on Schedule 6.13 hereto, but not including any
extension or refinancing thereof.

6.13(d)    Without duplication of Indebtedness under Section 6.13(c),
Indebtedness secured by Liens permitted by Section 6.14(c) hereof.

6.13(e)      Indebtedness owed by the Borrower to any Affiliate that arises in
the ordinary course of the Borrower’s business.

Section 6.14           Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien, or enter into,
or make any commitment to enter into, any arrangement for the acquisition of any
property through conditional sale, lease-purchase or other title retention
agreements, with respect to any property now owned or hereafter acquired by the
Borrower or a Subsidiary, except:

6.14(a)    Any Liens which may hereafter be granted to the Agent and the Banks
to secure the Obligations.

37


--------------------------------------------------------------------------------




6.14(b)    Liens existing on the date of this Agreement and disclosed on
Schedule 6.14 hereto.

6.14(c)    Liens securing Indebtedness which, at the time of determination, does
not exceed an amount equal to (i) 15% of consolidated net worth of the Borrower
and its Subsidiaries, less (iii) the sum of (1) the Indebtedness of the Borrower
which is secured by a Lien and (2) the Indebtedness of any Subsidiary, excluding
Indebtedness of any Subsidiary owed to the Borrower or any wholly-owned
Subsidiary of the Borrower.

6.14(d)    Deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the Borrower or a Subsidiary.

6.14(e)    Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payment therefor shall not at the time be
required to be made in accordance with the provisions of Section 5.4.

6.14(f)     Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens arising in the ordinary course of business, for sums not due or
to the extent that payment therefor shall not at the time be required to be made
in accordance with the provisions of Section 5.4.

6.14(g)    Liens incurred or deposits or pledges made or given in connection
with, or to secure payment of, indemnity, performance or other similar bonds.

6.14(h)    Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restriction against
access by the Borrower or a Subsidiary in excess of those set forth by
regulations promulgated by the Board, and (ii) such deposit account is not
intended by the Borrower or any Subsidiary to provide collateral to the
depository institution.

6.14(i)     Encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property and landlord’s
Liens under leases on the premises rented, which do not materially detract from
the value of such property or impair the use thereof in the business of the
Borrower or a Subsidiary.

6.14(j)     Purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements relating solely to operating leases of
personal property entered into by the Borrower in the ordinary course of
business.

Section 6.15           Contingent Liabilities.  The Borrower will not, and will
not permit any Subsidiary to, be or become liable on any Contingent Obligations,
except Contingent Obligations existing on the date of this Agreement and
described on Schedule 6.15, or which, if deemed to be Indebtedness, would not
cause a Default or Event of Default under any other covenant contained in this
Article 6.

38


--------------------------------------------------------------------------------




Section 6.16           Fixed Charge Coverage Ratio.  The Borrower will not
permit the Fixed Charge Coverage Ratio, as of the last day of any fiscal
quarter, for the four consecutive fiscal quarters ending on that date to be less
than 1.75 to 1.00.

Section 6.17           Cash Flow Leverage Ratio.  The Borrower will not permit
the Cash Flow Leverage Ratio, as of the last day of any fiscal quarter for the
four consecutive fiscal quarters ending on that date to be more than 2.50 to
1.00.

Section 6.18           Loan Proceeds.  The Borrower will not, and will not
permit any Subsidiary to, use any part of the proceeds of any Loan or Advances
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (as defined in Regulation U of the Board) or
to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose or (b) for
any purpose which entails a violation of, or which is inconsistent with, the
provisions of Regulations G, U or X of the Board.

Section 6.19           Senior Unsecured Note Documents.

6.19(a)    The Borrower will not enter into any amendment of the Senior
Unsecured Note Documents affecting any material terms of the Notes (as defined
in the Note Purchase Agreement) or covenants, and will provide to the Agent a
prior copy of any notice or confirmation given by the Borrower to the lender(s)
thereunder, and a copy of any waiver by the lender(s) thereunder promptly upon
receipt.

6.19(b)    None of such Notes shall be secured by any assets of the Borrower or
any of its Subsidiaries.

6.19(c)    The Borrower will not optionally prepay (or purchase, defease or
otherwise retire except in accordance with its terms) all or any portion of such
Notes while any of its Obligations under this Agreement remain outstanding.

ARTICLE 7

EVENTS OF DEFAULT AND REMEDIES

Section 7.1             Events of Default.  The occurrence of any one or more of
the following events shall constitute an Event of Default:

7.1(a)      The Borrower shall fail to make when due, whether by acceleration or
otherwise, any payment of principal of or interest on any Note or any other
Obligation, required to be made to the Agent or any Bank pursuant to this
Agreement.

7.1(b)      Any representation or warranty made by or on behalf of the Borrower,
any Subsidiary or any Affiliate in this Agreement or any other Loan Document or
by or on behalf of the Borrower, any Subsidiary or any Affiliate in any
certificate, statement, report or document herewith or hereafter furnished to
any Bank or the Agent pursuant to this Agreement or any other Loan Document
shall prove to have been false or misleading in any material respect on the date
as of which the facts set forth are stated or certified.

39


--------------------------------------------------------------------------------




7.1(c)      The Borrower shall fail to comply with Sections 5.2 or 5.3 hereof or
any Section of Article 6 hereof.

7.1(d)      The Borrower shall fail to comply with any other agreement,
covenant, condition, provision or term contained in this Agreement (other than
those hereinabove set forth in this Section 7.1) and such failure to comply
shall continue for 30 calendar days after whichever of the following dates is
the earliest: (i) the date the Borrower gives notice of such failure to the
Banks, (ii) the date the Borrower should have given notice of such failure to
the Banks pursuant to Section 5.1, or (iii) the date the Agent or any Bank gives
notice of such failure to the Borrower.

7.1(e)      The Borrower or any Subsidiary shall become insolvent or shall
generally not pay its debts as they mature or shall apply for, shall consent to,
or shall acquiesce in the appointment of a custodian, trustee or receiver of the
Borrower or such Subsidiary or for a substantial part of the property thereof
or, in the absence of such application, consent or acquiescence, a custodian,
trustee or receiver shall be appointed for the Borrower or a Subsidiary or for a
substantial part of the property thereof and shall not be discharged within 60
days, or the Borrower or any Subsidiary shall make an assignment for the benefit
of creditors.

7.1(f)       Any bankruptcy, reorganization, debt arrangement or other
proceedings under any bankruptcy or insolvency law shall be instituted by or
against the Borrower or any Subsidiary, and, if instituted against the Borrower
or any Subsidiary, shall have been consented to or acquiesced in by the Borrower
or such Subsidiary, or shall remain undismissed for 60 days, or an order for
relief shall have been entered against the Borrower or such Subsidiary.

7.1(g)      Any dissolution or liquidation proceeding not permitted by Section
6.1 shall be instituted by or against the Borrower or a Subsidiary, and, if
instituted against the Borrower or any Subsidiary, shall be consented to or
acquiesced in by the Borrower or such Subsidiary or shall remain for 60 days
undismissed.

7.1(h)      A judgment or judgments for the payment of money in excess of the
sum of $2,000,000 in the aggregate shall be rendered against the Borrower or a
Subsidiary and either (i) the judgment creditor executes on such judgment or
(ii) such judgment remains unpaid or undischarged for more than 60 days from the
date of entry thereof or such longer period during which execution of such
judgment shall be stayed during an appeal from such judgment.

7.1(i)       The maturity of any material Indebtedness of the Borrower (other
than Indebtedness under this Agreement) or a Subsidiary shall be accelerated, or
the Borrower or a Subsidiary shall fail to pay any such material Indebtedness
when due (after the lapse of any applicable grace period) or, in the case of
such Indebtedness payable on demand, when demanded (after the lapse of any
applicable grace period), or any event shall occur or condition shall exist and
shall continue for more than the period of grace, if any, applicable thereto and
shall have the effect of causing, or permitting the holder of any such
Indebtedness or any trustee or other Person acting on behalf of such holder to
cause,

40


--------------------------------------------------------------------------------




such material Indebtedness to become due prior to its stated maturity or to
realize upon any collateral given as security therefor.  For purposes of this
Section, Indebtedness of the Borrower or a Subsidiary shall be deemed “material”
if it exceeds $7,500,000 as to any item of Indebtedness or in the aggregate for
all items of Indebtedness with respect to which any of the events described in
this Section 7.1(i) has occurred.

7.1(j)       Any execution or attachment shall be issued whereby any substantial
part of the property of the Borrower or any Subsidiary shall be taken or
attempted to be taken and the same shall not have been vacated or stayed within
30 days after the issuance thereof.

7.1(k)      Any Change of Control shall occur.

Section 7.2             Remedies.  If (a) any Event of Default described in
Sections 7.1(e), (f) or (g) shall occur with respect to the Borrower, the
Revolving Commitments shall automatically terminate and the Notes and all other
Obligations shall automatically become immediately due and payable, and the
Borrower shall without demand pay into the Holding Account an amount equal to
the aggregate face amount of all outstanding Letters of Credit; or (b) any other
Event of Default shall occur and be continuing, then, upon receipt by the Agent
of a request in writing from the Required Banks, the Agent shall take any of the
following actions so requested: (i) declare the Revolving Commitments
terminated, whereupon the Revolving Commitments shall terminate, (ii) declare
the outstanding unpaid principal balance of the Notes, the accrued and unpaid
interest thereon and all other Obligations to be forthwith due and payable,
whereupon the Notes, all accrued and unpaid interest thereon and all such
Obligations shall immediately become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything in this Agreement or in the Notes to the
contrary notwithstanding, and (iii) demand that the Borrower pay into the
Holding Account an amount equal to the aggregate face amount of all outstanding
Letters of Credit.  Upon the occurrence of any of the events described in clause
(a) of the preceding sentence, or upon the occurrence of any of the events
described in clause (b) of the preceding sentence when so requested by the
Required Banks, the Agent may exercise all rights and remedies under any of the
Loan Documents, and enforce all rights and remedies under any applicable law.

Section 7.3             Security Agreement in Accounts and Setoff.  As
additional security for the payment of all of the Obligations, the Borrower
grants to the Agent, each Bank and each holder of a Note a security interest in,
a lien on, and an express contractual right to set off against, each deposit
account and all deposit account balances, cash and any other property of the
Borrower now or hereafter maintained with, or in the possession of, the Agent,
such Bank or such other holder of a Note.  Upon the occurrence of any Event of
Default, upon written direction by the Agent to such effect, the Agent, each
such Bank and each such holder of a Note may: (a) refuse to allow withdrawals
from any such deposit account; (b) apply the amount of such deposit account
balances and the other assets of the Borrower described above to the
Obligations; and (c) offset any other obligation of the Agent, such Bank or such
holder of a Note against the Obligations; all whether or not the Obligations are
then due or have been accelerated and all without any advance or contemporaneous
notice or demand of any kind to the Borrower, such notice and demand being
expressly waived.  Each of the Agent and the Banks agrees to notify the Borrower
promptly after any such setoff and application.

41


--------------------------------------------------------------------------------


ARTICLE 8

THE AGENT

The following provisions shall govern the relationship of the Agent with the
Banks.

Section 8.1             Appointment and Authorization.  Each Bank appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such respective powers under the Loan Documents as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto.  Neither the Agent nor any of its directors, officers or employees
shall be liable for any action taken or omitted to be taken by it under or in
connection with the Loan Documents, except for its own gross negligence or
willful misconduct.  The Agent shall act as an independent contractor in
performing its obligations as Agent hereunder and nothing herein contained shall
be deemed to create any fiduciary relationship among or between the Agent, the
Borrower or the Banks.

Section 8.2             Note Holders.  The Agent may treat the payee of any Note
as the holder thereof until written notice of transfer shall have been filed
with it, signed by such payee and in form satisfactory to the Agent.

Section 8.3             Consultation With Counsel.  The Agent may consult with
legal counsel selected by it and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

Section 8.4             Loan Documents.  The Agent shall not be under a duty to
examine or pass upon the validity, effectiveness, genuineness or value of any of
the Loan Documents or any other instrument or document furnished pursuant
thereto, and the Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

Section 8.5             U.S. Bank and Affiliates.  With respect to its
Commitments and the Loans made by it, U.S. Bank shall have the same rights and
powers under the Loan Documents as any other Bank and may exercise the same as
though it were not the Agent consistent with the terms thereof, and U.S. Bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower as if it were not the Agent.

Section 8.6             Action by Agent.  Except as may otherwise be expressly
stated in this Agreement, the Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights which may be
vested in it by, or with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, the Loan
Documents.  The Agent shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Banks, and such instructions shall be binding upon
all holders of Notes; provided, however, that the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to the Loan Documents or applicable law.  The Agent shall incur no
liability under or in respect of any of the Loan Documents by acting upon any
notice, consent, certificate,

42


--------------------------------------------------------------------------------


warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties and to be consistent with the
terms of this Agreement.

Section 8.7             Credit Analysis.  Each Bank has made, and shall continue
to make, its own independent investigation or evaluation of the operations,
business, property and condition, financial and otherwise, of the Borrower in
connection with entering into this Agreement and has made its own appraisal of
the creditworthiness of the Borrower.  Except as explicitly provided herein, the
Agent has no duty or responsibility, either initially or on a continuing basis,
to provide any Bank with any credit or other information with respect to such
operations, business, property, condition or creditworthiness, whether such
information comes into its possession on or before the first Event of Default or
at any time thereafter.

Section 8.8             Notices of Event of Default, Etc.  In the event that the
Agent shall have acquired actual knowledge of any Event of Default or Default,
the Agent shall promptly give notice thereof to the Banks.

Section 8.9             Indemnification.  Each Bank agrees to indemnify the
Agent, as Agent (to the extent not reimbursed by the Borrower), ratably
according to such Bank’s share of the aggregate Revolving Commitment Amounts
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on or incurred by the Agent in
any way relating to or arising out of the Loan Documents or any action taken or
omitted by the Agent under the Loan Documents, provided that no Bank shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s gross negligence or willful misconduct.  No payment by any Bank
under this Section shall relieve the Borrower of any of its obligations under
this Agreement.

Section 8.10           Payments and Collections.  All funds received by the
Agent in respect of any payments made by the Borrower on the Notes, Revolving
Commitment Fees or Letter of Credit Fees shall be distributed forthwith by the
Agent among the Banks, in like currency and funds as received, ratably according
to each Bank’s Revolving Percentage (except for payments of the Swing Line
Notes, which shall be paid to the Swing Line Bank).  After any Event of Default
has occurred, all funds received by the Agent, whether as payments by the
Borrower or as realization on collateral, shall (except as may otherwise be
required by law) be distributed by the Agent in the following order: (a) first
to the Agent or any Bank who has incurred unreimbursed costs of collection with
respect to any Obligations hereunder, ratably to the Agent and each Bank in the
proportion that the costs incurred by the Agent or such Bank bear to the total
of all such costs incurred by the Agent and all Banks; (b) next to the Agent for
the account of the Banks (in accordance with their respective Revolving
Percentages) for application on the Revolving Notes; (c) next to the Agent for
the account of the Banks (in accordance with their respective Revolving
Percentages) for any unpaid Revolving Commitment Fees or Letter of Credit Fees
owing by the Borrower hereunder; and (d) last to the Agent to be held in the
Holding Account to cover any outstanding Letters of Credit, provided, however,
that if any Bank shall not have funded its Swing Line Participation Amount, as
provided in Section 2.5(b), or funded a required purchase of a risk
participation in an Unpaid Drawing as provided in Section 2.16, any

43


--------------------------------------------------------------------------------


amounts otherwise payable to such Bank in accordance with this Section shall be
applied to such funding requirements prior to any payment being made to such
Bank.

Section 8.11           Sharing of Payments.  If any Bank shall receive and
retain any payment, voluntary or involuntary, whether by setoff, application of
deposit balance or security, or otherwise, in respect of Indebtedness under this
Agreement or the Revolving Notes in excess of such Bank’s share thereof as
determined under this Agreement, then such Bank shall purchase from the other
Banks for cash and at face value and without recourse, such participation in the
Revolving Notes held by such other Banks as shall be necessary to cause such
excess payment to be shared ratably as aforesaid with such other Banks;
provided, that if such excess payment or part thereof is thereafter recovered
from such purchasing Bank, the related purchases from the other Banks shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest.  Subject to the participation
purchase obligation above, each Bank agrees to exercise any and all rights of
setoff, counterclaim or banker’s lien first fully against any Revolving Notes
and participations therein held by such Bank, next to any other Indebtedness of
the Borrower to such Bank arising under or pursuant to this Agreement and to any
participations held by such Bank in Indebtedness of the Borrower arising under
or pursuant to this Agreement, and only then to any other Indebtedness of the
Borrower to such Bank.

Section 8.12           Resignation.  If at any time U.S. Bank shall deem it
advisable, in its sole discretion, it may submit to each of the Banks and the
Borrower a written notification of its resignation as Agent under this
Agreement, such resignation to be effective upon the appointment of a successor
Agent, but in no event later than 30 days from the date of such notice.  Upon
submission of such notice, the Required Banks in consultation with the Borrower
may appoint a successor Agent.

ARTICLE 9

MISCELLANEOUS

Section 9.1             Modifications.  Notwithstanding any provisions to the
contrary herein, any term of this Agreement may be amended with the written
consent of the Borrower; provided that no amendment, modification or waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure therefrom by the Borrower or other party thereto shall in any event be
effective unless the same shall be in writing and signed by the Required Banks,
and then such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the purpose for which given.  (The Agent may
enter into amendments or modifications of, and grant consents and waivers to
departure from the provisions of, those Loan Documents to which the Banks are
not signatories without the Banks joining therein, provided the Agent has first
obtained the separate prior written consent to such amendment, modification,
consent or waiver from the Required Banks.) Notwithstanding the forgoing, no
such amendment, modification, waiver or consent shall:

9.1(a)      Reduce the rate or extend the time of payment of interest thereon,
or reduce the amount of the principal thereof, or modify any of the provisions
of any Note

44


--------------------------------------------------------------------------------


with respect to the payment or repayment thereof, without the consent of the
holder of each Note so affected; or

9.1(b)      Increase the amount or extend the time of any Revolving Commitment
of any Bank, except as provided in Section 2.29 or with the consent of all of
the Banks; or

9.1(c)      Reduce the rate or extend the time of payment of any fee payable to
a Bank, without the consent of the Bank affected; or

9.1(d)      Amend the definition of Required Banks or otherwise reduce the
percentage of the Banks required to approve or effectuate any such amendment,
modification, waiver, or consent, without the consent of all the Banks; or

9.1(e)      Amend any of the foregoing Sections 9.1(a) through (d) or this
Section 9.1(e) without the consent of all the Banks; or

9.1(f)       Amend any provision of this Agreement relating to the Agent in its
capacity as Agent without the consent of the Agent; or

9.1(g)      Amend any provision of this Agreement relating to the issuance of
Letters of Credit without the consent of the Agent.

Section 9.2             Expenses.  Whether or not the transactions contemplated
hereby are consummated, the Borrower agrees to reimburse the Agent upon demand
for all reasonable out-of-pocket expenses paid or incurred by the Agent
(including filing and recording costs and fees and expenses of counsel to the
Agent) in connection with the negotiation, preparation, approval, review,
execution, delivery, administration, amendment, modification and interpretation
of this Agreement and the other Loan Documents and any commitment letters
relating thereto.  The Borrower shall also reimburse the Agent and each Bank
upon demand for all reasonable out-of-pocket expenses (including expenses of
legal counsel) paid or incurred by the Agent or any Bank in connection with the
collection and enforcement of this Agreement and any other Loan Document.  The
obligations of the Borrower under this Section shall survive any termination of
this Agreement.

Section 9.3             Waivers, etc.  No failure on the part of the Agent or
the holder of a Note to exercise and no delay in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
The remedies herein and in the other Loan Documents provided are cumulative and
not exclusive of any remedies provided by law.

Section 9.4             Notices.  Except when telephonic notice is expressly
authorized by this Agreement, any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing.  All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission, from

45


--------------------------------------------------------------------------------


the first Business Day after the date of sending if sent by overnight courier,
or from four days after the date of mailing if mailed; provided, however, that
any notice to the Agent or any Bank under Article 2 hereof shall be deemed to
have been given only when received by the Agent or such Bank.

Section 9.5             Taxes.  The Borrower agrees to pay, and save the Agent
and the Banks harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Agreement or
the issuance of the Notes, which obligation of the Borrower shall survive the
termination of this Agreement.

Section 9.6             Successors and Assigns; Disposition of Loans;
Transferees.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, except that the
Borrower may not assign its rights or delegate its obligations hereunder or
under any other Loan Documents without the prior written consent of all the
Banks.  Each Bank may at any time sell, assign, transfer, grant participations
in, or otherwise dispose of any portion (in a minimum amount of $10,000,000) of
its Revolving Commitments, the Revolving Loans and/or Advances (each such
interest so disposed of being herein called a “Transferred Interest”) to banks
or other financial institutions (“Transferees”); provided, however, that a Bank
may dispose of a Transferred Interest only with the consents of the Agent and
the Borrower (which consents shall not be unreasonably withheld) and only upon
payment to the Agent by the Banks party to such disposition of a processing and
recording fee in the amount of $3,000 for each party.   Notwithstanding the
preceding sentence, a Bank may dispose of a Transferred Interest without consent
of the borrower if an Event of Default has occurred and is continuing.  The
Borrower agrees that each Transferee shall be entitled to the benefits of this
Agreement with respect to its Transferred Interest and that each Transferee may
exercise any and all rights of banker’s Lien, setoff and counterclaim as if such
Transferee were a direct lender to the Borrower.  If any Bank makes any
assignment to a Transferee, then upon notice to the Borrower such Transferee, to
the extent of such assignment (unless otherwise provided therein), shall become
a “Bank” hereunder and shall have all the rights and obligations of such Bank
hereunder and such Bank shall be released from its duties and obligations under
this Agreement to the extent of such assignment.  Notwithstanding the sale by
any Bank of any participation hereunder, (a) no participant shall be deemed to
be or have the rights and obligations of a Bank hereunder except that any
participant shall have a right of setoff under Section 7.3 as if it were such
Bank and the amount of its participation were owing directly to such participant
by the Borrower and (b) such Bank shall not in connection with selling any such
participation condition such Bank’s rights in connection with consenting to
amendments or granting waivers concerning any matter under any Loan Document
upon obtaining the consent of such participant other than on matters relating to
(i) any reduction in the amount of any principal of, or the amount of or rate of
interest on, any Revolving Note or Advance in which such participation is sold,
(ii) any postponement of the date fixed for any payment of principal of or
interest on any Revolving Note or Advance in which such participation is sold,
or (iii) the release of any guaranty.  No Bank shall be permitted to enter into
any assignment or participation with any Transferee who is not a United States
Person unless such Transferee represents and warrants to such Bank that, as at
the date of such assignment of participation, it is entitled to receive interest
payments without withholding or deduction of any taxes and such Transferee
executes and delivers to such Bank on or before the date of execution and
delivery of documentation of such participation or assignment, a United States
Internal Revenue Service Form W8-BEN or W-8ECI,

46


--------------------------------------------------------------------------------


or any successor to either of such forms, as appropriate, properly completed and
claiming complete exemption from withholding and deduction of all federal income
taxes.  A “United States Person” means any citizen, national or resident of the
United States, any corporation or other entity created or organized in or under
the laws of the United States or any political subdivision hereof or any estate
or trust, in each case that is not subject to withholding of United States
federal income taxes or other taxes on payment of interest, principal or fees
hereunder.

Section 9.7             Confidentiality of Information.  The Agent and each Bank
shall use reasonable efforts to assure that information about the Borrower and
its operations, affairs and financial condition, not generally disclosed to the
public or to trade and other creditors, which is furnished to the Agent or such
Bank pursuant to the provisions hereof is used only for the purposes of this
Agreement and any other relationship between any Bank and the Borrower and shall
not be divulged to any Person other than the Banks, their Affiliates and their
respective officers, directors, employees and agents, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
of the Banks hereunder and under the Notes or otherwise in connection with
applicable litigation, (c) in connection with assignments and participations and
the solicitation of prospective assignees and participants referred to in the
immediately preceding Section, and (d) as may otherwise be required or requested
by any regulatory authority having jurisdiction over any Bank or by any
applicable law, rule, regulation or judicial process, the opinion of such Bank’s
counsel concerning the making of such disclosure to be binding on the parties
hereto.  No Bank shall incur any liability to the Borrower by reason of any
disclosure permitted by this Section 9.7.

Section 9.8             Governing Law and Construction.  THE VALIDITY,
CONSTRUCTION AND ENFORCEABILITY OF THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT
TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.  Whenever possible, each provision
of this Agreement and the other Loan Documents and any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be interpreted in such manner as to be effective and valid under
such applicable law, but, if any provision of this Agreement, the other Loan
Documents or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be held to be prohibited or
invalid under such applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement, the other Loan
Documents or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto.

Section 9.9             Consent to jurisdiction.  AT THE OPTION OF THE AGENT,
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL COURT
OR MINNESOTA STATE COURT SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE BORROWER
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT THE BORROWER
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING

47


--------------------------------------------------------------------------------


DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE
AGENT AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Section 9.10           Waiver of Jury Trial.  EACH OF THE BORROWER, THE AGENT
AND THE BANKS IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 9.11           Survival of Agreement.  All representations, warranties,
covenants and agreement made by the Borrower herein or in the other Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be deemed to have been relied upon by the Banks and shall survive the making of
the Loans by the Banks and the execution and delivery to the Banks by the
Borrower of the Notes, regardless of any investigation made by or on behalf of
the Banks, and shall continue in full force and effect as long as any Obligation
is outstanding and unpaid and so long as the Revolving Commitments have not been
terminated; provided, however, that the obligations of the Borrower under
Section 9.2, 9.5 and 9.12 shall survive payment in full of the Obligations and
the termination of the Revolving Commitments.

Section 9.12           Indemnification.  The Borrower hereby agrees to defend,
protect, indemnify and hold harmless the Agent and the Banks and their
respective Affiliates and the directors, officers, employees, attorneys and
agents of the Agent and the Banks and their respective Affiliates (each of the
foregoing being an “Indemnitee” and all of the foregoing being collectively the
“Indemnitees”) from and against any and all claims, actions, damages,
liabilities, judgments, costs and expenses (including all reasonable fees and
disbursements of counsel which may be incurred in the investigation or defense
of any matter) imposed upon, incurred by or asserted against any Indemnitee,
whether direct, indirect or consequential and whether based on any federal,
state, local or foreign laws or regulations (including securities laws,
environmental laws, commercial laws and regulations), under common law or on
equitable cause, or on contract or otherwise:

(a)           by reason of, relating to or in connection with the execution,
delivery, performance or enforcement of any Loan Document, any commitments
relating thereto, or any transaction contemplated by any Loan Document; or

(b)           by reason of, relating to or in connection with any credit
extended or used under the Loan Documents or any act done or omitted by any
Person, or the exercise of any rights or remedies thereunder, including the
acquisition of any collateral by the Banks by way of foreclosure of the Lien
thereon, deed or bill of sale in lieu of such foreclosure or otherwise;

provided, however, that the Borrower shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s gross negligence

48


--------------------------------------------------------------------------------


or willful misconduct.  In the event this indemnity is unenforceable as a matter
of law as to a particular matter or consequence referred to herein, it shall be
enforceable to the full extent permitted by law.

This indemnification applies, without limitation, to any act, omission, event or
circumstance existing or occurring on or prior to the later of the Termination
Date or the date of payment in full of the Obligations, including specifically
Obligations arising under clause (b) of this Section.  The indemnification
provisions set forth above shall be in addition to any liability the Borrower
may otherwise have.  Without prejudice to the survival of any other obligation
of the Borrower hereunder the indemnities and obligations of the Borrower
contained in this Section shall survive the payment in full of the other
Obligations.

Section 9.13           Captions.  The captions or headings herein and any table
of contents hereto are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Agreement.

Section 9.14           Entire Agreement.  This Agreement and the other Loan
Documents embody the entire agreement and understanding between the Borrower,
the Agent and the Banks with respect to the subject matter hereof and thereof. 
This Agreement supersedes all prior agreements and understandings relating to
the subject matter hereof.  Nothing contained in this Agreement or in any other
Loan Document, expressed or implied, is intended to confer upon any Persons
other than the parties hereto any rights, remedies, obligations or liabilities
hereunder or thereunder.

Section 9.15           Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart.

Section 9.16           Existing Agreement.   Effective upon satisfaction of all
of the conditions precedent set forth in Article 3, this Agreement shall be
deemed to amend and restate in its entirety the Existing Agreement.  Any Loans
made under the Existing Agreement shall be deemed to be Loans hereunder and the
Agent shall promptly allocate such Loans to the Banks hereunder in accordance
with the terms of this Agreement.

Section 9.17           Patriot Act.   Each Bank hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Patriot Act.

(signature pages follow)

49


--------------------------------------------------------------------------------


 

MARTEN TRANSPORT, LTD.,

 

as Borrower

 

 

 

 

 

By:

/s/

James J. Hinnendael

 

 

 

James J. Hinnendael

 

 

Chief Financial Officer

 

 

 

129 Marten Street

 

Mondovi, Wisconsin 54755

 

Attention: Mr. James J. Hinnendael

 

 

Chief Financial Officer

 

Fax: (715) 926-4530

 

Telephone: (715) 926-4216

 

1


--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Agent and a Bank

 

 

 

 

 

By:

/s/

Michael J. Reymann

 

 

 

Michael J. Reymann

 

 

Senior Vice President

 

 

 

800 Nicollet Mall

 

Mail Code BC-MN-H03N

 

Minneapolis, MN 55402

 

Attention: Michael J. Reymann

 

Fax: (612) 303-2265

 

Telephone: (612) 303-3781

 

2


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,

 

as a Bank

 

 

 

By:

/s/

Mark R. Motuelle

 

 

 

 

 Mark R. Motuelle

 

 

Title: Senior Vice President

 

 

 

231 S. LaSalle

 

Chicago, Illinois 60697

 

Attention: Mark R. Motuelle

 

Fax: (312) 974-0333

 

Telephone: (312) 828-4192

 

3


--------------------------------------------------------------------------------


Exhibit A-1

REVOLVING NOTE

[$Commitment]

August 31, 2006

 

Minneapolis, Minnesota

FOR VALUE RECEIVED, MARTEN TRANSPORT, LTD., a Delaware corporation, hereby
promises to pay to the order of [Bank] (the “Bank”) at the main office of U.S.
Bank National Association, as Agent for the Bank, at 800 Nicollet Mall,
Minneapolis, Minnesota, in lawful money of the United States of America in
Immediately Available Funds (as such term and each other capitalized term used
herein are defined in the Credit Agreement hereinafter referred to) on the
Termination Date, the principal amount of                   DOLLARS
([$Commitment]) or, if less, the aggregate unpaid principal amount of the
Revolving Loans made by the Bank under the Credit Agreement, and to pay interest
in like funds on the unpaid principal amount hereof from time to time
outstanding at the rates and times set forth in the Credit Agreement, computed
as set forth in the Credit Agreement.

This note is one of the Revolving Notes referred to in the Credit Agreement
dated as of August 31, 2006 (as the same has been and may hereafter be amended,
restated or otherwise modified, the “Credit Agreement”) among the undersigned,
the Bank, the other banks named therein and the Agent.  This note is subject to
certain permissive and mandatory prepayments and its maturity is subject to
acceleration, in each case upon the terms provided in said Credit Agreement.

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.

 

MARTEN TRANSPORT, LTD.

 

 

 

By:

 

 

 

 

 

Its:

 

 


--------------------------------------------------------------------------------




Exhibit A-2

SWING LINE NOTE

$10,000,000

August 31, 2006

 

Minneapolis, Minnesota

FOR VALUE RECEIVED, MARTEN TRANSPORT, LTD., a Delaware corporation, hereby
promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION (the “Bank”) at
the main office of the Bank at 800 Nicollet Mall, Minneapolis, Minnesota, in
lawful money of the United States of America in Immediately Available Funds (as
such term and each other capitalized term used herein are defined in the Credit
Agreement hereinafter referred to) on the Termination Date, the principal amount
of TEN MILLION DOLLARS ($10,000,000) or, if less, the aggregate unpaid principal
amount of the Swing Line Loans made by the Bank under the Credit Agreement, and
to pay interest in like funds on the unpaid principal amount hereof from time to
time outstanding at the rates and times set forth in the Credit Agreement,
computed as set forth in the Credit Agreement.

This note is the Swing Line Note referred to in the Credit Agreement dated as of
August 31, 2006 (as the same has been and may hereafter be amended, restated or
otherwise modified, the “Credit Agreement”) among the undersigned, the Bank, the
other banks named therein and the Agent.  This note is subject to certain
permissive and mandatory prepayments and its maturity is subject to
acceleration, in each case upon the terms provided in said Credit Agreement.

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.

MARTEN TRANSPORT, LTD.

 

 

 

By:

 

 

 

 

 

Its:

 

 


--------------------------------------------------------------------------------




Exhibit B

Form of Borrowing Base Certificate

To:                              The Agent and Banks party to the Credit

Agreement described herein

U.S. Bank National Association

800 Nicollet Mall

Minneapolis, MN  55402

Attention: Michael J. Reymann

Re: Borrowing Base Certificate as of              , 20   .

Ladies/Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 31, 2006
(as amended from time to time, the “Credit Agreement”), among MARTEN TRANSPORT,
LTD. (the “Borrower”), the Banks named therein and U.S. BANK NATIONAL
ASSOCIATION, as Agent (the “Agent”).  Terms not otherwise expressly defined
herein shall have the meanings set forth in the Credit Agreement.  This letter
is intended to be a Borrowing Base Certificate under the Credit Agreement.

As required pursuant to Section 5.1(d) of the Credit Agreement, the Borrower
hereby certifies that as of                         , 20   , the Borrowing Base
is calculated as follows:

Net book value of all revenue-generating transportation equipment of Borrower:

$

 

 

            

 

x 80%

 

$

            

 

 

 

 

 

 

 

minus outstanding balance of funded Indebtedness other than Obligations under
the Credit Agreement:

 

$

            

 

 

 

 

 

 

 

minus trade accounts payable:

 

$

            

 

 

 

 

 

 

 

Total (Borrowing Base):

 

$

            

 

 

 

 

 

 

 

Total Outstandings:

 

$

            

 

 

 

 

 

 

 

Availability (or shortfall):

 

$

            

 

 

 

MARTEN TRANSPORT, LTD.

 

 

 

By:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------




Exhibit C

Form of Compliance Certificate

To:                              The Agent and Banks party to the Credit

Agreement described herein

U.S. Bank National Association

800 Nicollet Mall

Minneapolis, MN  55402

Attention: Michael J. Reymann

Re: Compliance Certificate as of             , 20   .

Ladies/Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 31, 2006
(as amended from time to time, the “Credit Agreement”), among MARTEN TRANSPORT,
LTD. (the “Borrower”), the Banks named therein and U.S. BANK NATIONAL
ASSOCIATION, as Agent (the “Agent”).  Terms not otherwise expressly defined
herein shall have the meanings set forth in the Credit Agreement.  This letter
is intended to be a Compliance Certificate under the Credit Agreement.

As required pursuant to Section 5.1(c) of the Credit Agreement, the Borrower
hereby certifies that as of                    , 20    (the “Statement Date”),
the following is true, correct and accurate in all respects:

1.  The financial statements and internal financial analysis submitted herewith
are true, correct and complete.

2.  No Default and no Event of Default, has occurred and is continuing, except
as described on a separate attachment to this Certificate.  The exceptions
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking or
proposes to take with respect to such condition or event.

3.  Covenant compliance is demonstrated as follows:


--------------------------------------------------------------------------------




Section 6.16  Fixed Charge Coverage Ratio. (calculated for period of four
consecutive fiscal quarters ending on the Statement Date):

EBITDAR:

 

$

                    

 

minus Restricted Payments:

 

$

                    

 

minus 25% of Capital Expenditures (net of trade-ins):

 

$

                    

 

minus tax expenses paid in cash:

 

$

                    

 

 

 

 

 

Total:

 

$

 

to

 

 

 

 

 

 

 

Interest Expense:

 

$

                    

 

plus operating lease expense for transportation equipment:

 

$

                    

 

plus 1/6 x Total Liabilities bearing interest:

 

$

                    

 

 

 

 

 

Total:

 

$

 

 

 

 

 

Ratio:

 

      to 1.00

 

 

 

 

 

Required: not less than 1.75 to 1.00.

 

 

 

Section 6.17  Cash Flow Leverage Ratio. (calculated for period of four
consecutive fiscal quarters ending on the Statement Date):

Capitalized Lease Obligations:

 

$

                   

 

plus Total Liabilities bearing interest (as of last day of period):

 

$

                   

 

plus stated amount of Letters of Credit (as of the last day of period):

 

$

                   

 

plus 6 x transportation equipment operating lease expense:

 

$

                   

 

 

 

 

 

Total:

 

$

 

to

 

 

 

 

 

 

 

EBITDAR:

 

$

 

 

 

 

 

Ratio:

 

        to 1.00

 

 

 

 

 

Required: not more than 2.50 to 1.00.

 

 

 


--------------------------------------------------------------------------------




EBITDAR is calculated as follows:

EBITDAR:

Consolidated Net Income:

 

$

                    

 

plus, to the extent deducted in determining
Consolidated Net Income:

 

 

 

income taxes:

 

$

                    

 

Interest Expense:

 

$

                    

 

transportation equipment operating lease expense:

 

$

                    

 

depreciation:

 

$

                    

 

amortization:

 

$

                    

 

 

 

 

 

plus or minus other non-operating gains or losses:

 

$

                    

 

(not including gains or losses from the sale of revenue-generating capital
assets)

 

 

 

 

 

 

 

Total:

 

$

                    

 

 

MARTEN TRANSPORT, LTD.

 

 

 

By:

 

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------




Exhibit D

Form of Legal Opinion

August 31, 2006

To the Financial Institutions

Party to the Credit Agreement

Referred to Below

and U.S. Bank National Association, as Agent

800 Nicollet Mall

Mail Code BC-MN-H03

Minneapolis, Minnesota 55402

Ladies and Gentlemen:

We have acted as counsel to Marten Transport, Ltd., a Delaware corporation, as
the borrower (the “Borrower”), in connection with its execution, delivery, and
performance under the following documents:

(i)            that certain Credit Agreement, dated as of August 31, 2006,
entered into by and among the Borrower, the lenders party thereto (the “Banks”),
and U.S. Bank National Association, as agent (the “Agent”) for the Banks (the
“Credit Agreement”);

(ii)           those certain Revolving Notes, each dated as of August 31, 2006,
made by the Borrower in favor of each of the Banks (the “Revolving Notes”);

(iii)          that certain Swing Line Note, dated as of August 31, 2006, made
by the Borrower in favor of the Agent (the “Swing Line Note”); and

(iv)          that certain fee letter agreement, dated as of August 31, 2006,
entered into by and between the Borrower and the Agent (the “Fee Letter”).

Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.

We have examined originals, or copies certified or otherwise identified to our
satisfaction, of (i) the Credit Agreement; (ii) the Revolving Notes; (iii) the
Swing Line Note; and (iv) the Fee Letter (the aforementioned documents are
collectively referred to herein as the “Loan Documents”).

In rendering our opinions herein, we have examined the certificate of
incorporation and bylaws of the Borrower as in effect on the date hereof.  We
also have examined such certificates of public officials, including certain
certificates of good standing and certificates relating to foreign
qualifications, corporate documents and records and other certificates, opinions
and instruments, and have made such other investigation, as we have deemed
necessary in connection with this opinion.  As to questions of fact relevant to
this opinion, without any independent investigation or verification, we have
relied upon, and assumed the accuracy of, the representations and warranties of
each party as to factual matters thereto and have relied upon certificates of
officers of the Borrower and written statements of certain public officials.

In rendering this opinion, we have assumed:


--------------------------------------------------------------------------------




(a)           the genuineness of all signatures, the legal capacity of all
natural Persons, the authenticity of all documents submitted to us as originals
and the conformity to originals of all documents submitted to us as certified or
photostatic copies; and

(b)           that each of the Loan Documents has been duly executed and
delivered by each of the parties thereto other than the Borrower, and that each
of such parties other than the Borrower has the corporate power and authority to
enter into and perform such Loan Documents.

We also wish to advise you of the following:

A.            We are specifically providing no opinion regarding whether (1)
franchise, income, sales, gross receipts, profits or other like taxes are
payable in the State of Minnesota by any party that may seek to enforce the Loan
Documents against the Borrower (an “Enforcing Party”) under Minnesota law or in
Minnesota courts; or (2) an Enforcing Party is required to file a business
activity report pursuant to Minnesota Statutes Section 290.371 (“Business
Activity Report”).  Failure to comply with the Business Activity Report
requirement, if applicable, prevents an out-of-state entity from using the
courts in Minnesota for all contracts executed at any time before the end of the
period for which the entity failed to file such required report and the entity
does not have cause of action on which it may bring suit in the State of
Minnesota.  If the entity subsequently files the report and pays all taxes,
interest and civil penalties due, the courts in which the issues arise must
excuse non-compliance with the Business Activity Report filing requirement.

B.            No foreign corporation may transact business in the State of
Minnesota unless it holds a Certificate of Authority to do so.  Without
excluding other activities which may not constitute transacting business in the
State of Minnesota, a foreign corporation shall not be considered to be
transacting business in the State of Minnesota solely by reason of the
corporation making, participating in or investing in loans or creating, as
borrower or lender, or otherwise acquiring indebtedness or mortgage or other
security interests in real or personal property or securing or collecting its
debts or enforcing any rights in property securing them.  Hence, to the extent
that the actions of a lender are limited strictly to the above, it will not be
necessary for the lender to qualify as a foreign corporation and obtain a
Certificate of Authority.  The statutory exception to the necessity to qualify
does not go to a corporation whose other activities in the State of Minnesota
would require qualification.

Upon the basis of the foregoing, we are of the opinion that, under applicable
law in effect on the date of this opinion:

1.             The Borrower is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware.  The Borrower is
duly qualified to do business and is in good standing or good status as a
foreign corporation in each jurisdiction set forth on Exhibit A hereto.

2.             The Borrower has full corporate power and authority to own and
operate its properties and assets, carry on its business as presently conducted,
and enter into and perform its obligations under the Loan Documents.


--------------------------------------------------------------------------------




3.             The execution and delivery of the Loan Documents, the performance
by the Borrower of its obligations under the Loan Documents, and the borrowing
by the Borrower under the Credit Agreement, have been duly authorized by all
necessary corporate action, and each of the Loan Documents have been duly
executed and delivered by the Borrower, and each of such Loan Documents
constitutes the valid and binding obligation of the Borrower, enforceable in
accordance with its respective terms.

4.             The execution and delivery by the Borrower of the Loan Documents
and the performance by the Borrower of its obligations under such Loan
Documents, each in accordance with its respective terms, do not conflict with
the Certificate of Incorporation or the Bylaws of the Borrower.  The execution
and delivery by the Borrower of the Loan Documents and the performance by the
Borrower of its obligations under such Loan Documents, each in accordance with
its terms, do not constitute a violation of or a default under any material
contract or other material agreement or instrument to which the Borrower is a
party that is listed as an exhibit to the Borrower’s Annual Report on Form 10-K
for the year ended December 31, 2005 (except that we express no opinion with
respect to compliance with financial covenants or tests).

5.             The execution and delivery by the Borrower of the Loan Documents
and the performance by the Borrower of its obligations under such Loan
Documents, each in accordance with its terms, do not violate any provision of
applicable law, statute, rule, or regulation (other than state securities and
blue sky laws, as to which we express no opinion and except that any right to
indemnity and contribution may be limited by federal and state securities laws
and public policy considerations) that we, based on our experience, recognize as
applicable to the Borrower in a transaction of this type.

6.             The execution and delivery by the Borrower of the Loan Documents
and the performance by the Borrower of its obligations under such Loan
Documents, each in accordance with its terms, do not, to our knowledge,
contravene any writ, order or decree of any governmental instrumentality that
has jurisdiction over the Borrower.

7.             To our knowledge, there are no actions, suits, or proceedings
pending or overtly threatened in writing against the Borrower before any court
or arbitrator or by or before any administrative agency or governmental
authority, which, if adversely determined, could reasonably be expected to have
a material adverse effect on the business or operations of the Borrower.

8.             No consent or approval of any governmental instrumentality, which
has not been obtained or taken and is not in full force and effect, is required
in connection with (i) the execution or performance of any of the Loan Documents
by the Borrower, or (ii) any borrowings that may be requested from time to time
by the Borrower pursuant to the terms of the Credit Agreement except as may be
required to be made or obtained by the Banks or the Agent as a result of their
involvement in the transactions contemplated by the Loan Documents.

9.             The Borrower is not an “investment company” or a company
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.


--------------------------------------------------------------------------------




10.           To our knowledge, the Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System, and, to our knowledge, no portion of the proceeds of the Loans will be
used (i) to purchase or carry margin stock or (ii) to extend credit to others
for the purpose of purchasing or carrying any margin stock.

The opinions set forth above are subject to the following qualifications:

a.             The opinions expressed herein are based upon and limited to
matters governed by: (i) the laws of the State of Minnesota, (ii) the corporate
laws of the State of Delaware, and (iii) the federal laws of the United States
of America.  We assume no responsibility as to the applicability thereto, or the
effect thereon, and we expressly exclude from this opinion, the laws of any
other jurisdiction.

b.             The enforceability of the Loan Documents against the Borrower may
be limited by bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law), including,
without limitation, principles regarding good faith and fair dealing.  In
addition, we express no opinion as to the enforceability of (i) provisions
relating to the availability of specific remedies or relief, including
indemnification and contribution, or the release or waiver of any remedies or
rights or time periods in which claims are required to be asserted, (ii)
provisions that allow cumulative remedies, late charges or default interest, or
(iii) provisions relating to choice of forum.

c.             Where we render an opinion based upon factual matters “known to
us,” “to our knowledge,” “to the best of our knowledge” or similar language, it
is based solely upon inquiries of this firm’s attorneys who have worked on the
above described transactions, an examination of documents made available to us
by the Borrower, and inquiries of officers of the Borrower.  We have relied on
written statements of officers of the Borrower covering certain of such matters.

The opinions set forth herein are solely for your benefit and the benefit of
your legal counsel, assignees and participants, and you and your counsel,
assignees, participants, and agents of the foregoing hereby are authorized to
rely on such opinions.  The opinions set forth herein may not be relied upon by,
and copies of such opinion may not be delivered to, any other person without the
prior written consent of the undersigned.  This opinion is given only as of the
date hereof and we expressly disclaim any duty to update the statements made
herein.

Very truly yours,

OPPENHEIMER WOLFF & DONNELLY LLP


--------------------------------------------------------------------------------




Exhibit A

FOREIGN JURISDICTIONS

ENTITY

 

JURISDICTION

Marten Transport, Ltd.

 

Wisconsin

 


--------------------------------------------------------------------------------